Exhibit 10.23

OFFICE LEASE

BETWEEN

VON KARMAN MICHELSON CORPORATION

AS LANDLORD

AND

QUALITY SYSTEMS, INC.

AS TENANT

FOR

18201 VON KARMAN

--------------------------------------------------------------------------------




SUMMARY OF BASIC LEASE INFORMATION

This Summary (the “Summary”) is hereby incorporated into and made a part of the
attached Lease (this Summary and the Lease to be known collectively as the
“Lease”). Each reference in the Lease to any term of this Summary shall have the
meaning as set forth in this Summary. In the event of a conflict between the
terms of this Summary and the Lease, the terms of the Lease shall prevail. Any
capitalized terms used herein and not otherwise defined herein shall have the
meaning as set forth in the Lease.

 

 

 

1.

Date:

Sept 6 2005

 

 

 

2.

Landlord:

Von Karman Michelson Corporation, a Delaware Corporation

 

 

 

3.

Address of Landlord:

American Realty Advisors
801 North Brand Blvd., Suite 800
Glendale, California 91203
Attention: Stanley Iezman
Phone: (818) 545-1152
Telecopy: (818) 545-8460

 

 

 

4.

Tenant:

Quality Systems, Inc.

 

 

 

5.

Address of Tenant:

18191 Von Karman Avenue, Suite 450
Irvine, California 92612

Attention:

 

 

--------------------------------------------------------------------------------

 

 

 

Phone:

 

 

--------------------------------------------------------------------------------

 

 

 

Telecopy:

 

 

--------------------------------------------------------------------------------

 

 

 

 

(Prior to Commencement Date)

 

 

 

 

 

and

 

 

 

 

 

18191 Von Karman Avenue, Suite 450
Irvine, California 92612

Attention:

 

 

--------------------------------------------------------------------------------

 

 

 

Phone:

 

 

--------------------------------------------------------------------------------

 

 

 

Telecopy:

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

(After Commencement Date)

 

 

 

6.

Premises:

Suite No. 1050, in the Building which the parties agree contains 3,313 rentable
square feet and 2,918 usable square feet. The Premises are outlined on the plan
attached to the Lease as Exhibit A.

 

 

 

7.

Building:

The building of which the Premises are a part is located at 18201 Von Karman
Avenue, Irvine, California as shown on Exhibit B (the “Building”) and located on
the real property described on Exhibit C (the “Property”). The Building is known
as “18201 Von Karman.” The parties agree that the Building contains 219,678
rentable square feet.

 

 

 

8.

Term.

 

 

 

 

 

(a) Lease Term:

Sixty-one (61) months.

(1)

--------------------------------------------------------------------------------




 

 

 

 

 

(b) 

Commencement Date:

The earliest of (a) the date on which Tenant occupies any portion of the
Premises and begins conducting business therein; (b) the Possession Date; (c)
the date of Substantial Completion; or (d) the date on which Substantial
Completion would have occurred but for the occurrence of any Tenant Delays.

The anticipated Possession Date is November 15, 2005.

 

 

 

 

 

(c) 

Expiration Date:

The last day of the month that is 61 months after the Commencement Date occurs.

9.       Base Rent:

 

 

 

 

 

 

 

 

 

Lease Month

 

Monthly
Base Rent

 

Monthly Rental Rate per Rentable Square Foot

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

1-12

 

 

$

7,619.90

 

$

2.30

 

 

13-24

 

 

$

7,785.55

 

$

2.35

 

 

25-36

 

 

$

7,951.20

 

$

2.40

 

 

37-48

 

 

$

8,116.85

 

$

2.45

 

 

49-61

 

 

$

8,282.50

 

$

2.50

 

Provided that Tenant has faithfully performed all of the terms and conditions of
this Lease, Landlord agrees to abate Tenant’s obligation to pay Base Rent for
the first (1st) month of the Term (the “Conditional Rent”). Notwithstanding the
foregoing, however, during such abatement period, Tenant shall still be
responsible for the payment of all Additional Rent payable under this Lease. In
the event of a Default at any time during the Term, in addition to any other
remedies to which Landlord may be entitled, Landlord shall be entitled to
recover the Conditional Rent (i.e. the amount of the Conditional Rent shall not
be deemed to have been abated, but shall become immediately due and payable as
unpaid Rent earned, but due at the time of such Default).

 

 

 

 

10.

Additional Rent.

 

 

 

 

 

(a)

Base Year:

Calendar year 2006.

 

 

 

 

 

(b)

Tenant’s Proportionate
Share of Operating Costs:

1.51%.

 

 

 

 

11.

Construction:

 

 

 

 

 

(a)

Landlord Supervision Fee:

Five percent (5)% of the Allowance.

 

 

 

 

12.

Security Deposit:

$8,381.89.

 

 

 

13.

Permitted Use:

General office use.

 

 

 

14.

Parking:

Non-Reserved Parking Spaces: Up to four (4) spaces for every 1,000 usable square
feet of the Premises.

 

 

 

 

 

Initial Monthly Non-Reserved Parking Rate: $50.00 per space.

 

 

 

15.

Brokers:

 

(2)

--------------------------------------------------------------------------------




 

 

 

 

 

(a)

Tenant:

Kern Olsen Real Estate Services
4101 Birch Street, Suite 150
Newport Beach, CA 92660
Attention: James Kern

 

 

 

 

 

(b)

Landlord:

CB Richard Ellis
2030 Main Street, Suite 230
Irvine, CA 92614
Attention: John Weiner

 

 

 

 


 

 

 

 

16.

Addenda and Exhibits:

The addenda and exhibits listed below are incorporated by reference in this
Lease.

 

 

 

 

Addendum #1 – Cancellation Option

 

 

 

 

Exhibit A

Floor Plan of Premises

 

Exhibit B

Site Plan of Building

 

Exhibit C

Legal Description

 

Exhibit D

Term Certification

 

Exhibit E

Construction

 

Exhibit F

Building Services

 

Exhibit G

Rules and Regulations

 

Exhibit H

Parking Agreement

Landlord and Tenant hereby agree to the foregoing terms of this Lease Summary.

 

 

 

    LANDLORD:

VON KARMAN MICHELSON CORPORATION,
a Delaware corporation

 

 

 

 

 

By: -s- [ILLEGIBLE] [d68364001.jpg]

 

 

--------------------------------------------------------------------------------

 

 

 

Printed Name: Signatory

 

 

 

 

 

Title: Signatory

 

 

 

 

 

Date: Signatory

 

 

 

 

    TENANT:

QUALITY SYSTEMS, INC., a California corporation

 

 

 

By: -s- Paul Holt [d68364002.jpg]

 

 

--------------------------------------------------------------------------------

 

 

 

Printed Name: Paul Holt

 

 

 

 

 

Title: CFO

 

 

 

 

 

Date: 9/6/05

 

 

 

 

(3)

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

 

Page

 

ARTICLE 1

LEASE OF PREMISES

1

 

 

 

ARTICLE 2

DEFINITIONS

1

 

 

 

ARTICLE 3

PREMISES AND DELIVERY OF POSSESSION

6

 

 

 

ARTICLE 4

RENT

7

 

 

 

ARTICLE 5

SECURITY DEPOSIT

8

 

 

 

ARTICLE 6

USE

9

 

 

 

ARTICLE 7

HAZARDOUS MATERIALS

9

 

 

 

ARTICLE 8

SERVICES AND UTILITIES

10

 

 

 

ARTICLE 9

CONDITION OF THE PREMISES

12

 

 

 

ARTICLE 10

REPAIRS AND MAINTENANCE

12

 

 

 

ARTICLE 11

ALTERATIONS AND ADDITIONS

12

 

 

 

ARTICLE 12

CERTAIN RIGHTS RESERVED BY LANDLORD

13

 

 

 

ARTICLE 13

RULES AND REGULATIONS

14

 

 

 

ARTICLE 14

TRANSFERS

14

 

 

 

ARTICLE 15

DESTRUCTION OR DAMAGE

16

 

 

 

ARTICLE 16

EMINENT DOMAIN

17

 

 

 

ARTICLE 17

INDEMNIFICATION, WAIVER RELEASE AND LIMITATION OF LIABILITY

17

 

 

 

ARTICLE 18

TENANT’S INSURANCE

19

 

 

 

ARTICLE 19

DEFAULT

20

 

 

 

ARTICLE 20

LANDLORD REMEDIES AND DAMAGES

21

 

 

 

ARTICLE 21

BANKRUPTCY

23

 

 

 

ARTICLE 22

LIEN FOR RENT

23

 

 

 

ARTICLE 23

HOLDING OVER

24

 

 

 

ARTICLE 24

SURRENDER OF PREMISES

24

 

 

 

ARTICLE 25

BROKERAGE FEES

24

 

 

 

ARTICLE 26

NOTICES

24

 

 

 

ARTICLE 27

RELOCATION OF PREMISES

25

 

 

 

ARTICLE 28

SIGNAGE

25

 

 

 

ARTICLE 29

LENDER PROVISIONS

25

 

 

 

ARTICLE 30

MISCELLANEOUS

26

-i-

--------------------------------------------------------------------------------




OFFICE LEASE

THIS OFFICE LEASE (the “Lease”) is made effective as of ___________________,
2005 by and between VON KARMAN MICHELSON CORPORATION, a Delaware corporation,
(“Landlord”) and QUALITY SYSTEMS, INC., a California corporation (“Tenant”) with
reference to the following facts and circumstances.

A.          Landlord is the owner of the Project, as defined herein.

B.          The Premises covered by this Lease are defined on the Lease Summary
and are located in the Building, as defined on the Lease Summary.

C.          American Realty Advisors, Inc. (“Advisor”) is the real estate
investment manager for Landlord.

D.          The parties desire to enter into this Lease, all on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing facts and circumstances, the
mutual covenants and promises contained herein and after good and valuable
consideration, the receipt and sufficiency of which are acknowledged by each of
the parties, the parties do hereby agree to the following:

ARTICLE 1
LEASE OF PREMISES

In consideration of the Rent and the provisions of this Lease, Landlord leases
to Tenant and Tenant leases from Landlord the Premises. In addition, Tenant
shall have the non-exclusive right (unless otherwise provided herein) in common
with Landlord, other tenants, subtenants, and invitees to use the Common Areas.

ARTICLE 2
DEFINITIONS

As used in this Lease, the following terms shall have the following definitions:

2.1          Additional Rent. All costs and expenses that Tenant assumes or
agrees to pay to Landlord under this Lease other than Base Rent.

2.2          Affiliate. An entity that is controlled by, controls, or is under
common control with a party. “Control” shall mean the ownership, directly or
indirectly, of at least fifty-one percent (51%) of the voting securities of, or
possession of the right to vote, in the ordinary direction of its affairs, of at
least fifty-one percent (51%) of the voting interest in any entity.

2.3          Bankruptcy Code. Title 11 of the United States Code, as amended
from time to time.

2.4          Base Rent. As set forth on the Lease Summary.

2.5          Base Year. As set forth on the Lease Summary.

2.6          Building Services. As set forth in Exhibit F.

2.7          Building Systems. Any plant, machinery, transformers, duct work,
cable, wires, and other equipment and facilities, and any systems designed to
supply heat, ventilation, air conditioning and humidity or any other services or
utilities, or comprising or serving as any component or portion of the
electrical, gas, steam, plumbing, sprinkler, communications, alarm, security, or
fire/life safety systems or equipment, any Telecommunications System serving the
Building and any other mechanical, electrical, electronic, computer or other
systems or equipment that serves the Building in whole or in part.

2.8          Business Days. Days other than Saturdays, Sundays and Holidays. If
any item must be accomplished or delivered hereunder on a day that is not a
Business Day, it shall be timely to accomplish or deliver the same on the next
following Business Day.

2.9          Business Hours. As set forth in Exhibit F.

2.10       Commencement Date. As set forth on the Lease Summary.

- 1 -

--------------------------------------------------------------------------------




2.11          Common Areas. The building lobbies, common corridors, restrooms,
passageways, elevators, stairways, unrestricted parking areas, entrances, exits,
driveways and walkways, loading facilities, freight elevators, terraces and
landscaped areas in and around the Building, and other generally understood
public or common areas in the Project.

2.12          Environmental Laws. All federal, state and local laws, ordinances,
regulations, and standards regulating or controlling hazardous wastes or
hazardous substances, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. 9601, et seq.; the Hazardous Material Transportation Act, 49 U.S.C. 1801
et seq.; and the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et seq.

2.13          Expiration Date. As set forth on the Lease Summary, unless
otherwise sooner terminated in accordance with the provisions of this Lease.

2.14          Guarantor(s). The parties set forth on the Lease Summary and any
other party liable for or required by Landlord to guaranty Tenant’s obligations
under the Lease.

2.15          Hazardous Materials. Any hazardous waste or hazardous substance as
defined in any federal, state, county, municipal, or local statute, ordinance,
rule, or regulation applicable to the Project, including, without limitation,
the Environmental Laws. “Hazardous Materials” shall also include asbestos or
asbestos-containing materials, radon gas, petroleum, or petroleum fractions,
urea formaldehyde foam insulation, transformers containing levels of
polychlorinated biphenyls greater than 50 parts per million, medical waste,
electromagnetic fields, mold and chemicals known to cause cancer or reproductive
toxicity, whether or not defined as a hazardous waste or hazardous substance in
any statute, ordinance, rule or regulation.

2.16          Holidays. All federally observed holidays, including New Year’s
Day, President’s Day, Martin Luther King, Jr. Day, Memorial Day, Independence
Day, Labor Day, Veteran’s Day, Thanksgiving Day and Christmas Day.

2.17          Insurance. All costs incurred by Landlord for insurance with
respect to the Project, including but not limited to public liability, property
damage, earthquake, flood, pollution, mold, terrorism and property insurance
with such limits and in such amounts as may be determined from time to time by
Landlord or its lenders.

2.18          Interest Rate. The average prime loan rate published by the board
of governors of the Federal Reserve System of the United States, as the same may
change from time to time, plus four percent (4%) per annum, but not in excess of
the maximum rate, if any, allowed by Law for the transaction on which interest
is being calculated.

2.19          Landlord Related Parties. Landlord, Landlord’s Affiliates, and the
members, principals, beneficiaries, partners, trustees, shareholders, directors,
officers, employees, mortgagees, investment managers, property managers,
brokers, contractors, attorneys, and agents of Landlord and Landlord’s
Affiliates, and the successors of such parties.

2.20          Landlord Work. The work to be performed by Landlord, if any, set
forth in Exhibit E-l.

2.21          Law or Laws. All federal, state, county and local governmental and
municipal laws, statutes, ordinances, rules, regulations, requirements, codes,
decrees, orders, and decisions by courts and cases, when the decisions are
considered binding precedent in the State, and decisions of federal courts
applying the Law of the State; including but not limited to The Americans With
Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.) and any regulations and
guidelines promulgated thereunder, as all of the same may be amended and
supplemented from time to time.

2.22          Lease Year. Each twelve (12) month period or portion thereof
during the Term, commencing with the Commencement Date, without regard to
calendar years.

2.23          Mortgagee. The lessor under any present and future ground or
underlying lease of the Property and the holder of any mortgage, deed to secure
debt or trust deed now or hereafter in force against the Property or the
Building.

2.24          Operating Costs. All costs incurred by Landlord in the ownership,
management, maintenance, repair, replacement, improvement, alteration and
operation of the Building and Project, including, without limitation, the
following: (a) utilities; (b) supplies, tools, equipment and materials used in
the operation, repair and maintenance of the Building or the Project; (c)
landscaping; (d) parking area repair, restoration, and maintenance, including,
but not limited to, resurfacing, repainting, re-striping, and cleaning; (e)
reasonable reserves for operation, maintenance and repair of the Project and for
covering uninsured damage and liability claims relating to the Project,
including, without limitation, deductible amounts (provided that if Landlord
incurs an expense for which a reserve is held, Landlord shall apply the
applicable reserves to the expense prior to including the balance of the expense
in Operating Costs); (f) fees, charges and other costs, including, without
limitation,

- 2 -

--------------------------------------------------------------------------------




reasonable consulting fees, legal fees and accounting fees, of all contractors
engaged by Landlord or otherwise reasonably incurred by Landlord in connection
with the management, operation, maintenance and repair of the Building or the
Project; (g) compensation (including, without limitation, employment taxes and
fringe benefits) of all persons who perform duties in connection with the
operation, maintenance, repair, or overhaul of the Building or the Project, and
equipment, improvements, and facilities located within the Project; (h)
operation and maintenance of a room for delivery and distribution of mail to
tenants of the Building or the Project as required by the U. S. Postal Service
(including, without limitation, an amount equal to the fair market rental value
of the mail room premises); (i) payments under any easement, license, operating
agreement, declaration, restrictive covenant, underlying or ground lease
(excluding rent), or instrument pertaining to the sharing of costs by the
Building or the Project; (j) operation, repair, maintenance and replacement of
all Building Systems, including, without limitation, the cost to replace or
retrofit as required by Laws enacted or applied to the Building after the date
of this Lease; (k) janitorial service, alarm and security service, window
cleaning, trash removal; (1) repair and replacement of building standard
surfaces, including but not limited to wall and floor coverings, ceiling tiles.
window coverings and fixtures; (m) maintenance and replacement of curbs and
walkways; (n) repair to and replacement of the roof; (o) Building signage and
directories; (p) management of the Building or the Project, whether by Landlord
or an independent contractor (including, without limitation, an amount equal to
the fair market value of any on-site manager’s office); (q) rental expenses for
(or a reasonable depreciation allowance on) personal property used in
maintenance, operation or repair of the Building or the Project; (r) licenses,
certificates, permits and inspections and the cost of contesting the validity or
applicability of any governmental enactments that may affect Operating Costs;
(s) the costs incurred in connection with the implementation and operation of
any governmentally mandated transportation system management program or similar
program; (t) any costs, expenditures, or charges (whether capitalized or not)
required by any governmental or quasi-governmental authority; and (u)
amortization of capital expenses (including, without limitation, financing
costs) that are (A) required, after the date of this Lease, by a governmental
entity for energy conservation, handicapped requirements, or life safety
purposes, or (B) made by Landlord to reduce Operating Costs; provided that such
cost shall be amortized (including interest on the unamortized cost) over its
useful life as Landlord shall reasonably determine. Notwithstanding the
foregoing, for purposes of this Lease, Operating Costs shall not include:

          2.24.1          Costs (including, without limitation, permit, license
and inspection costs) incurred in renovating or otherwise improving, decorating
or redecorating rentable space for other tenants or vacant rentable space;

          2.24.2          Utilities or services sold to Tenant or others for
which Landlord is entitled to and actually receives reimbursement (other than
through any operating cost reimbursement provision similar to the provisions set
forth in this Lease);

          2.24.3          Except as otherwise specifically provided in this
Section, alterations to the Building that are considered capital improvements
and replacements of such capital improvements under sound real estate management
principles;

          2.24.4          Depreciation and amortization, except on materials,
small tools and supplies purchased by Landlord to enable Landlord to supply
services Landlord might otherwise contract for with a third party, where such
depreciation and amortization would otherwise have been included in the charge
for such third party services, all as determined in accordance with sound real
estate management principles;

          2.24.5          Services or other benefits that are not available to
Tenant, but which are provided to other tenants of the Building;

          2.24.6          Overhead or any profit increment paid to Landlord or
to subsidiaries or affiliates of Landlord for services in or in connection with
the Building to the extent the same exceeds the cost of such services that could
be obtained from equally qualified third parties on a competitive basis or at
market rates;

          2.24.7          Except as otherwise specifically provided in this
Section, interest on debt or amortization on any mortgages, other charges, costs
and expenses payable under any mortgage, if any, and costs for financing and
refinancing the Project;

          2.24.8          Ground rents;

          2.24.9          Compensation and employee benefits paid to clerks,
attendants or other persons in a commercial concession operated by Landlord,
except the Building parking facility;

          2.24.10        Rentals and other related expenses incurred in leasing
heat, ventilation, and air-conditioning, elevators or other equipment ordinarily
considered to be of a capital nature, except equipment used (a) in providing
janitorial or similar services and which is not affixed to the Building, and (b)
in case of emergency;

- 3 -

--------------------------------------------------------------------------------




          2.24.11          Electrical power for which Tenant directly contracts
with and pays a local public service company;

          2.24.12          Marketing costs, including, without limitation,
leasing commissions, attorneys’ fees in connection with the negotiation and
preparation of letters, deal memos, letters of intent, leases, subleases and/or
assignments, space planning costs, and other costs and expenses incurred in
connection with lease, sublease or assignment negotiations and transactions with
present or prospective tenants or other occupants of the Building, including,
without limitation, attorneys’ fees and other costs and expenditures incurred in
connection with disputes with present or prospective tenants or other occupants
of the Building;

          2.24.13          Costs covered by insurance, to the extent of the
insurance proceeds actually received by Landlord;

          2.24.14          Costs covered by warranties, to the extent of the
amount actually paid under the warranty;

          2.24.15          Any service provided directly to and paid directly by
any tenant; and

          2.24.16          Wages and benefits of any employee who does not
devote substantially all of his or her employed time to the Building unless such
wages and benefits are prorated to reflect time spent on operating and managing
the Building vis-a-vis time spent on matters unrelated to operating and managing
the Building.

2.25          Permitted Use. As set forth on the Lease Summary.

2.26          Permitted Transfer. The transfer of ownership interests in a
publicly traded entity, a transfer in connection with a sale of substantially
all of the assets of Tenant as a going concern, a merger or consolidation of
Tenant with another entity, and an assignment or subletting of all or a portion
of the Premises to an Affiliate of Tenant.

2.27          Possession Date. The date on which Landlord tenders possession of
the Premises to Tenant with the Landlord Work Substantially Completed.

2.28          Project. The Property, the Building and any other improvements on
the Property.

2.29          Project Operating Costs. Operating Costs, Taxes and Insurance. If
at any time during the Term the Project Operating Costs are not based on a
completed and fully assessed Project having at least ninety-five percent (95%)
of the Rentable Area occupied, then Project Operating Costs shall be adjusted by
Landlord in order reasonably to approximate the variable components of Operating
Expenses for such year or applicable portion thereof, employing sound accounting
and management principles, that would have been payable if the Project were
completed, fully assessed and at least ninety-five percent (95%) occupied.

2.30          Rent. Base Rent and Additional Rent.

2.31          Rentable Area.

          2.31.1          In the case of a floor leased to a single tenant,
Rentable Area shall be the total square footage of all floor area measured from
the inside surface of the exterior glass line of the Building to the inside
surface of the opposite exterior glass line, excluding only Service Areas and
General Common Areas (the “USF” for such single-tenant floor), plus an
allocation of the square footage of the General Common Areas.

          2.31.2          In the case of a floor leased to more than one tenant,
Rentable Area shall be the total square footage of all floor areas within the
inside surface of the exterior glass line of the Building enclosing the Premises
and measured to the mid-point of the demising walls, excluding only Service
Areas (the “USF” for such multi-tenant floor), plus an allocation of the square
footage of the General Common Areas and an allocation of the square footage of
the On-Floor Common Areas.

          2.31.3          “Service Areas” shall mean the areas within (and
measured from the exterior surface of the interior walls enclosing, or from the
inside surface of the exterior glass or wall enclosing, as the case may be)
Building stairs, elevator shafts, flues, vents, stacks, pipe shafts and vertical
ducts. Areas for the specific use of Tenant or other tenants of the Building or
installed at the request of Tenant, such as special stairs or elevators, are not
included within the definition of Service Areas.

          2.31.4          “General Common Areas” shall mean those areas within
(and measured from the midpoint of the walls or from the inside surface of the
exterior glass enclosing) the Building’s elevator machine rooms, main mechanical
rooms, electrical rooms, and public lobbies, engineering and cleaning staging
areas, and other areas not leased or held for lease

- 4 -

--------------------------------------------------------------------------------




within the Building, but which are reasonably necessary for the proper
utilization of the Building or to provide customary services to the Building,
plus an allocation of any On-Floor Common Areas to the General Common Areas on
the floor for floors that contain General Common Areas. The allocation of the
square footage of the General Common Areas shall be equal to the total square
footage of the General Common Areas multiplied by a fraction, the numerator of
which is the USF of the Premises and the denominator of which is the total of
all USF contained in the Building.

          2.31.5          “On-Floor Common Areas” shall mean the total square
footage of all areas within (and measured from the midpoint of the walls
enclosing) public corridors, elevator foyers, rest rooms, mechanical rooms,
janitor closets, telephone and equipment rooms, and other similar facilities for
the use of all tenants on the floor on which the Premises are located. The
allocation of the square footage of the On-Floor Common Areas shall be equal to
the total On-Floor Common Areas on said floor multiplied by a fraction, the
numerator of which is the USF of the portion of the Premises located on said
floor and the denominator of which is the total of all USF on said floor.

          2.31.6          Except as provided expressly to the contrary herein,
Landlord reserves the right to alter the Project, and in such event, the
Rentable Area of the Premises and the Project could likewise be revised. The
Rentable Area of the Project may from time to time be subject to recalculation,
as determined by Landlord and applied on a consistent basis throughout the
Project.

2.32          Rules and Regulations. As set forth in Exhibit G.

2.33          State. The state in which the Project is located.

2.34          Substantial Completion or Substantially Completed. As defined in
the Exhibit E.

2.35          Taxes. All taxes, assessments, whether special or general, water
and sewer charges, and other similar government charges levied on or
attributable to the Building or Project or their operation, including, without
limitation (a) real property taxes or assessments levied or assessed against the
Building or Project; (b) assessments or charges levied or assessed against the
Building or Project by any redevelopment agency, municipality or governmental or
quasi-governmental agency, including but not limited to any assessments or the
Project’s contribution towards a governmental or private cost-sharing agreement
for the purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies; (c) any tax, assessment, levy,
license fee or charge measured by or based, in whole or in part, by Rent
received from the leasing of the Premises, the Building, or the Project, or any
portions thereof; (d) general or special, ad valorem or specific, excise,
capital levy, or other tax, assessment, levy, or charge directly on the Rent
received under this Lease or on the rent received under any other leases of
space in the Building or Project; (e) any transfer, transaction, or similar tax,
assessment, levy, or charge based directly or indirectly upon the transaction
represented by this Lease or other leases in the Project; (f) any occupancy,
use, per capita, or other tax, assessment, levy, or charge based directly or
indirectly upon the use or occupancy of the Premises or other premises within
the Building or the Project; (g) interest on installments as charged by the
taxing authority; and (h) the reasonable costs and expenses of any contest or
protest of Taxes prosecuted by Landlord, including, without limitation, any
appraisal fees and attorneys’ fees. Taxes shall not include (i) any net income,
franchise, capital stock, estate of inheritance taxes imposed by the State or
Federal Government or their agencies, branches, or departments, and (ii) tax
penalties, interest or late charges incurred as a result of Landlord’s failure
to make timely payment of Taxes. Tenant hereby waives, and assigns, transfers
and conveys to Landlord, any and all rights to contest or protest any Taxes.
Taxes for any calendar year shall only include those taxes or installments of
assessments that become due and payable during said year. Landlord shall pay
assessments in installments over the longest period of time permitted by the
taxing authority.

2.36          Telecommunications Systems. All telecommunications systems
including but not limited to voice, video, data, and any other
telecommunications services provided over wire, fiber optic, microwave, wireless
and any other transmission systems, for part or all of any telecommunications
within the Building or from the Building to any other location.

2.37          Tenant Delays. As defined in Exhibit E.

2.38          Tenant Related Parties. Tenant, its agents, contractors,
subcontractors, employees, invitees, subtenants, transferees, and any other
party claiming by, through or under Tenant.

2.39          Tenant’s Cost Allocation. The sum of the following: (a) Tenant’s
Proportionate Share of Operating Costs for the year in question in excess of
Operating Costs incurred during the Base Year; (b) Tenant’s Proportionate Share
of Taxes for the year in question in excess of Taxes incurred during the Base
Year; and (c) Tenant’s Proportionate Share of Insurance for the year in question
in excess of Insurance incurred during the Base Year.

- 5 -

--------------------------------------------------------------------------------




2.40          Tenant’s Property. All movable partitions, business and trade
fixtures, machinery and equipment, communications equipment, and office
equipment located in the Premises and acquired by or for the account of Tenant,
without expense to Landlord, that can be removed without damage to the Building,
and all furniture, furnishings, and other articles of movable personal property
owned by Tenant and located in the Premises.

2.41          Tenant’s Proportionate Share. As set forth on the Lease Summary.
Such share is a fraction, the numerator of which is the Rentable Area of the
Premises, and the denominator of which is the Rentable Area of the Project.
Tenant’s Proportionate Share is subject to recalculation in accordance with
changes in the Rentable Area of the Premises or the Project. Landlord reserves
the right to create pools of similarly situated tenants for the purpose of
allocating certain Operating Costs that benefit only the tenants in such pool
(“Specialized Operating Costs”). For the purpose of allocating Specialized
Operating Costs for any pool of which Tenant is a member, Tenant’s Proportionate
Share shall be a fraction, the numerator of which shall be the Rentable Area of
the Premises, and the denominator of which shall be the Rentable Area of the
premises of all tenants in such pool.

2.42          Term. As set forth on the Lease Summary, as the same may be
extended from time to time.

2.43          Transfer. An assignment, mortgage, pledge, hypothecation,
encumbrance, lien or other transfer of this Lease or any interest hereunder, a
transfer by operation of law, a sublease of the Premises or any part thereof, or
the use of the Premises by any party other than Tenant and its employees.
“Transfer” shall also include (a) if Tenant is a partnership or limited
liability company, the withdrawal or change, voluntary, involuntary or by
operation of law, of twenty-five percent (25%) or more of the partners or
members, or transfer of twenty-five percent (25%) or more of partnership or
membership interests, within a twelve (12)-month period, or the dissolution of
the partnership or company without immediate reconstitution thereof, (b) if
Tenant is a closely held corporation (i.e., whose stock is not publicly held and
not traded through an exchange or over the counter), the dissolution, merger,
consolidation or other reorganization of Tenant, the sale or other transfer of
more than an aggregate of twenty-five percent (25%) of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period; and (c) the sale, mortgage, hypothecation or
pledge of more than an aggregate of twenty-five percent (25%) of the value of
the unencumbered assets of Tenant within a twelve (12) month period.
Notwithstanding the foregoing a “Transfer” shall not include a “Permitted
Transfer” provided that (A) the transferee assumes, in full, the obligations of
Tenant under this Lease; (B) Tenant remains fully liable under this Lease; (C)
the use of the Premises remains unchanged; (D) Landlord shall have received an
executed copy of all documentation effecting such transfer on or before its
effective date; and (E) the same is not a subterfuge by Tenant to avoid its
obligations under this Lease.

2.44          Transferee. Any person to whom any Transfer is made.

ARTICLE 3
PREMISES AND DELIVERY OF POSSESSION

3.1          Delivery of Possession. Except as otherwise provided herein,
Landlord shall use commercially reasonable efforts to deliver possession of
Premises on or before the anticipated Possession Date set forth on the Lease
Summary. If for any reason, Landlord is delayed in delivering possession of the
Premises to Tenant, Landlord shall not be subject to any liability for such
failure, and the validity of this Lease shall not be impaired, but (except in
the case of Tenant Delays) the Commencement Date shall be extended for the
period of such delay. Notwithstanding the foregoing, provided no Default has
occurred, if Landlord does not cause the Possession Date to occur within one
hundred eighty (180) days following the anticipated Possession Date as set forth
on the Lease Summary (the “Outside Date”), then the sole remedy of Tenant for
such failure shall be the right to deliver a notice to Landlord (a “Termination
Notice”) electing to terminate this Lease effective upon the date occurring
fifteen (15) Business Days following receipt by Landlord of the Termination
Notice (the “Effective Date”). The Termination Notice must be delivered by
Tenant to Landlord, if at all, not earlier than the Outside Date nor later than
fifteen (15) Business Days after the Outside Date. Provided however, if the
Possession Date occurs prior to the Effective Date, the termination shall be
nullified and this Lease shall remain in full force and effect. Upon any
termination as set forth in this Section, Landlord and Tenant shall be relieved
from any and all liability to each other resulting hereunder. Tenant’s right to
terminate this Lease, as set forth in this Section, shall be Tenant’s sole and
exclusive remedy at law or in equity for the failure of the Possession Date to
occur by the Outside Date. The Outside Date shall be extended to the extent of
any delays beyond the reasonable control of Landlord, including force majeure
delays, and Tenant Delays.

3.2          Commencement Date. If the Commencement Date is not fixed on the
Lease Summary, once the Commencement Date is fixed, within ten (10) days
following request by Landlord, Tenant will execute and deliver to Landlord a
certificate substantially in the form of Exhibit D attached hereto and made a
part hereof, indicating thereon any exceptions thereto that may exist at that
time. Failure of Tenant to execute and deliver such certificate shall constitute
binding and conclusive

- 6 -

--------------------------------------------------------------------------------




acceptance of the Premises and acknowledgment by Tenant that the statements
included in Exhibit D, as prepared by Landlord, are true and correct.

3.3          Size of Premises. The Rentable Area of the Premises will be deemed
for all purposes to be as set forth on the Lease Summary.

ARTICLE 4
RENT

Tenant agrees to pay to Landlord all Rent payable hereunder, without set-off or
deduction, in lawful money of the United States of America. Tenant shall pay the
Rent as follows:

4.1          Base Rent. Tenant shall pay to Landlord the Base Rent without
notice or demand, in installments due and payable in advance on the first day of
each calendar month during the Term. Along with and in addition to each monthly
Base Rent payment under the Lease, Tenant shall pay to Landlord the sales or
privilege tax required under applicable Law. In the event of any fractional
calendar month, Tenant shall pay for each day in such partial month a rental
equal to 1/30 of the Base Rent. Concurrent with the execution of this Lease,
Tenant will deliver to Landlord the first month’s Base Rent.

4.2          Tenant’s Cost Allocation. For each calendar year after the Base
Year, in addition to the Base Rent and all other payments due under this Lease,
Tenant shall pay Tenant’s Cost Allocation, as follows:

          4.2.1          Estimated Payments. Tenant shall pay Landlord’s
reasonable estimate of Tenant’s Cost Allocation for each year (the “Estimated
Payment”) in advance, in monthly installments, commencing on the first (1st) day
of the month following the month in which Landlord notifies Tenant of the amount
it is to pay hereunder and continuing until the first (1st) day of the month
following the month in which Landlord notifies Tenant of any revised Estimated
Payment. Landlord shall estimate from time to time the amount of the Tenant’s
Cost Allocation for each year and then make an adjustment in the following year
based on the actual Tenant’s Cost Allocation incurred for the prior year. In the
event of any fractional calendar month, Tenant shall pay for each day in such
partial month a rental equal to 1/30 of the Estimated Payment.

          4.2.2          Reconciliation. Within a reasonable period after the
end of each calendar year, Landlord shall deliver to Tenant a statement (the
“Statement”) setting forth Tenant’s Cost Allocation for such year. If Tenant’s
Cost Allocation for such year exceeds the total of the Estimated Payment made by
Tenant for each year, Tenant shall pay Landlord the amount of the deficiency
within ten (10) days of the receipt of the Statement. If the Estimated Payment
made by Tenant exceeds Tenant’s Cost Allocation for such year, then Landlord
shall credit against Tenant’s next ensuing monthly installment(s) of Project
Operating Costs an amount equal to the difference until the credit is exhausted.
If a credit is due from Landlord after the Expiration Date, Landlord shall pay
Tenant the amount of the credit. The obligations of Tenant and Landlord to make
payments required under this Section shall survive the expiration or termination
of this Lease, and Landlord’s failure to deliver the Statement shall not be
deemed a waiver of Landlord’s right to make the adjustments set forth herein.

          4.2.3          Landlord’s Records. Landlord shall maintain records
respecting Project Operating Costs and determine the same in accordance with
sound accounting and management practices, consistently applied. Tenant or its
representative shall have the right to examine such records upon reasonable
prior notice specifying which records Tenant desires to examine, during normal
business hours at the place or places where such records are normally kept, by
sending such notice no later than sixty (60) days following the furnishing of
the Statement. Tenant may take exception to matters included in Project
Operating Costs or Landlord’s computation of Tenant’s Proportionate Share by
sending notice specifying such exception and the reasons therefor to Landlord no
later than thirty (30) days after Landlord makes such records available for
examination. If Tenant takes exception to any matter contained in the Statement
as provided herein, Landlord shall refer the matter to an independent certified
public accountant of Landlord’s choice, subject to Tenant’s reasonable approval,
whose certification as to the proper amount shall be final and conclusive as
between Landlord and Tenant. Tenant shall promptly pay the cost of such
certification, including, without limitation, any reasonable attorneys’ fees
incurred by Landlord in connection therewith, unless such certification
determines that Tenant was overbilled by more than four percent (4%) in the
aggregate for the applicable year. Pending resolution of any such exceptions in
the foregoing manner, Tenant shall continue paying Project Operating Costs in
the amounts determined by Landlord, subject to adjustment after any such
exceptions are so resolved. Tenant acknowledges that any information gathered
through an audit is strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial
and legal consultants. The Statement shall be considered final, except as to
matters to which exception is taken in the manner and within the times specified
herein.

4.3          Other Taxes Payable by Tenant. In addition to the Base Rent and any
other charges to be paid by Tenant hereunder, Tenant shall, as an element of
Rent, reimburse Landlord upon demand for any and all taxes payable by Landlord
(other than

- 7 -

--------------------------------------------------------------------------------




net income taxes) that are not otherwise reimbursable under this Lease, whether
or not now customary or within the contemplation of the parties, where such
taxes are upon, measured by, or reasonably attributable to (a) the cost or value
of Tenant’s equipment, furniture, fixtures, and other personal property located
at the Premises, or the cost or value of any leasehold improvements made in or
to the Premises by or for Tenant, regardless of whether title to such
improvements is held by Tenant or Landlord; or (b) this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises, including but not limited to any sales tax on the Rent
paid hereunder. If it becomes unlawful for Tenant to reimburse Landlord for any
costs as required under this Lease, the Base Rent shall be revised to net
Landlord the same net Rent after imposition of any tax or other charge upon
Landlord as would have been payable to Landlord but for the reimbursement being
unlawful.

4.4          Place of Payment. All Rent shall be paid at the office of Landlord
set forth on the Lease Summary or at such other place as Landlord may designate.

4.5          Interest and Late Charges. If Tenant fails to pay any Rent when
due, after giving effect to any applicable grace periods, the unpaid amounts
shall bear interest at the Interest Rate. Tenant acknowledges that the late
payment of any Rent will cause Landlord to incur costs and expenses not
contemplated under this Lease, including, without limitation, administrative and
collection costs and processing and accounting expenses, the exact amount of
which is extremely difficult to ascertain. Therefore, in addition to interest,
if any such payment is not received by Landlord within five (5) Business Days
from when due, Tenant shall pay Landlord a late charge equal to five percent
(5%) of such payment, plus any reasonable attorneys’ fees incurred by Landlord
by reason of Tenant’s failure to pay Rent when due. Landlord and Tenant agree
that this late charge represents a reasonable estimate of such costs and
expenses and is fair compensation to Landlord for loss resulting from Tenant’s
nonpayment. The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord’s other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord’s remedies in any manner. In addition, any check returned by
the bank for any reason will be considered late and will be subject to all late
charges, plus a Fifty Dollar ($50.00) fee. After two (2) returned checks in any
twelve (12) month period, Landlord will have the right to receive payment by a
cashier’s check or money order. Nothing contained herein shall be construed as
to compel Landlord to accept any payment of Rent in arrears or late charges
should Landlord elect to apply its rights and remedies available under this
Lease or at law or in equity in the event of a Default.

ARTICLE 5
SECURITY DEPOSIT

Upon Tenant’s execution of this Lease, Tenant shall deposit with Landlord the
Security Deposit, as shown on the Lease Summary. The Security Deposit shall
serve as security for the prompt, full, and faithful performance by Tenant of
the terms and provisions of this Lease. In the event that Tenant is in Default
hereunder, or in the event that Tenant owes any amounts to Landlord upon the
expiration of this Lease, Landlord may use or apply the whole or any part of the
Security Deposit for the payment of Tenant’s obligations hereunder. The use or
application of the Security Deposit or any portion thereof shall not prevent
Landlord from exercising any other right or remedy provided hereunder or under
any Law and shall not be construed as liquidated damages. In the event the
Security Deposit is reduced by such use or application, Tenant shall deposit
with Landlord, within ten (10) days after notice, an amount sufficient to
restore the full amount of the Security Deposit. Landlord shall not be required
to keep the Security Deposit separate from Landlord’s general funds or pay
interest on the Security Deposit. Provided Tenant has performed all of its
obligations under this Lease, any remaining portion of the Security Deposit
shall be returned to Tenant within thirty (30) days subsequent to the Expiration
Date or such earlier period as may be required under California Civil Code
Section 1950.7 or any successor statute. If the Premises shall be expanded at
any time, or if the Term shall be extended at any increased rate of Rent, the
Security Deposit shall thereupon be proportionately increased. No trust or
fiduciary relationship is created herein between Landlord and Tenant with
respect to the Security Deposit. If Landlord transfers the Premises during the
Term of this Lease, Landlord may pay the Security Deposit to Landlord’s
successor-in-interest in accordance with California Civil Code Section 1950.7 or
any successor statute, in which event the transferring Landlord shall be
released from all liability for the return of the Security Deposit. Tenant
waives the provisions of California Civil Code Section 1950.7, and all other
provisions of Law now in force or that become in force after the date of
execution of this Lease, that provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of Rent, to repair damage caused by Tenant, or to clean the Premises. Landlord
and Tenant agree that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other foreseeable or unforeseeable loss
or damage caused by the act or omission of Tenant or Tenant’s officers, agents,
employees, independent contractors or invitees.

- 8 -

--------------------------------------------------------------------------------




ARTICLE 6
USE

6.1          Permitted Use. Tenant shall use the Premises solely for the
Permitted Use as shown on the Lease Summary, and for no other purpose without
Landlord’s consent. Tenant shall comply with all recorded covenants, conditions,
and restrictions, and the provisions of all ground or underlying leases, now or
hereafter affecting the Project. Tenant shall not (a) do or permit anything to
be done in or about the Premises that would in any way obstruct or interfere
with the rights of other tenants or occupants of the Building or Project or
violate any restrictions or exclusive uses set forth in any other tenants’
leases; (b) injure, annoy or interfere with the business of any other tenants or
occupants of the Project or any of their invitees; (c) cause, maintain or permit
any nuisance arising out of Tenant’s use or occupancy of the Premises; or (d)
commit or suffer to be committed any waste in or upon the Premises, the Building
or the Project.

6.2          Compliance with Law. Tenant has been provided an opportunity to
inspect the Premises, the Building and the Project to a degree sufficient to
determine whether or not the same, in their condition as of the date hereof,
violate any applicable Law. Tenant further acknowledges and agrees that, except
as may otherwise be specifically provided in this Lease, Landlord has made no
representation or warranty as to whether the Premises, the Building or the
Project conforms to the requirements of Law. After completion of Landlord Work,
Tenant shall be responsible for compliance of the Premises with applicable Law
and shall bear all costs necessary to maintain the Premises in compliance with
Law, including, without limitation, structural work, if any. Tenant shall also
be responsible for the cost of any alterations to other portions of the Building
or the Project necessitated by any alterations to the Premises or any change in
use of the Premises after completion of the Landlord Work. Tenant shall not use
or occupy the Premises in violation of any Law or the certificate of occupancy
issued for the Building or the Project and shall, upon notice from Landlord,
immediately discontinue any use of the Premises that is declared by any
governmental authority having jurisdiction to be a violation of Law or the
certificate of occupancy. A judgment of any court of competent jurisdiction or
the admission by Tenant in any action or proceeding against Tenant that Tenant
has violated any such Laws in the use of the Premises shall be deemed to be a
conclusive determination of that fact as between Landlord and Tenant. Should any
obligation be imposed by Law, then Tenant agrees, at its sole cost and expense,
to comply promptly with such obligations to the extent the same relate to the
Premises or Tenant’s use of the Premises, the Building or the Project.

6.3          Effect on Landlord’s Insurance. Tenant shall not do or permit to be
done anything that will invalidate or increase the cost of any property
coverage, or other insurance policy covering the Building, the Project or any
property located therein. Tenant shall promptly, upon demand, reimburse Landlord
for any additional premium charged for such policy by reason of Tenant’s failure
to comply with the provisions of this Section.

6.4          Transportation Management. Tenant shall comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities. Such programs may include, without limitation: (a)
restrictions on the number of peak-hour vehicle trips generated by Tenant; (b)
increased vehicle occupancy; (c) implementation of an in-house ridesharing
program and an employee transportation coordinator; (d) working with employees
and any Building or area-wide ridesharing program manager; (e) instituting
employer-sponsored incentives (financial or in-kind) to encourage employees to
rideshare; and (f) utilizing flexible work shifts for employees. Unless required
by law, Tenant shall not be required to participate in such programs if the same
would materially interfere with the operation of Tenant’s business, or would
result in a material expense to Tenant.

6.5          Use of Common Areas. Use of all Common Areas by any Tenant Related
Parties shall at all times be subject to the Rules and Regulations and the
exclusive control and management of Landlord.

ARTICLE 7
HAZARDOUS MATERIALS

7.1          Indemnity. Tenant shall indemnify, defend and hold harmless all
Landlord Related Parties from and against all claims, suits, demands, response
costs, contribution costs, liabilities, losses, or damages (including, without
limitation, reasonable attorneys’ fees), directly or indirectly arising out of
the existence, use generation, migration, storage, transportation, release,
threatened release, or disposal of Hazardous Materials in, on, or under the
Premises, the Building or the Project or in the groundwater under the Project
and the migration or transportation of Hazardous Materials to or from the
Premises, the Building or the Project or the groundwater underlying the Project,
to the extent that any of the foregoing is caused by any Tenant Related Parties.
This indemnity extends to the costs incurred by any Landlord Related Party to
repair, clean-up, dispose of, or remove such Hazardous Materials in order to
comply with the Environmental Laws; provided that if

- 9 -

--------------------------------------------------------------------------------




Tenant is not otherwise in Default, Landlord shall give Tenant not less than
thirty (30) days’ advance notice of Landlord’s intention to incur such costs.

7.2          Restriction on Hazardous Materials. Tenant shall not permit any
Tenant Related Parties to use, generate, manufacture, store, transport, release,
threaten release, or dispose of Hazardous Materials in, on, or about the
Premises, the Building or the Project or transport Hazardous Materials from the
Premises, the Building or the Project unless Tenant shall have received
Landlord’s prior consent therefor, which Landlord may revoke at any time, and
shall not cause or permit the release or disposal of Hazardous Materials from
the Premises, the Building or the Project except in compliance with applicable
Environmental Laws. Tenant shall promptly deliver notice to Landlord if Tenant
obtains knowledge sufficient to infer that Hazardous Materials are located on
the Premises, the Building or the Project that are not in compliance with
applicable Environmental Laws or if any third party, including without
limitation, any governmental agency, claims a significant disposal of Hazardous
Materials occurred on the Premises, the Building or the Project or is being or
has been released from the Premises, the Building or the Project.

7.3          Investigation of Contamination. Upon reasonable written request of
Landlord, Tenant, through its appropriately qualified and licensed professional
engineers, and at Tenant’s cost, shall thoroughly investigate suspected
Hazardous Materials contamination of the Premises, the Building or the Project
that would arguably come within the scope of Tenant’s indemnification and hold
harmless obligations as set forth above. Tenant, using duly licensed and insured
contractors approved by Landlord, shall promptly commence and diligently
complete the removal, repair, clean-up, and detoxification of any Hazardous
Materials from the Premises, the Building and the Project as may be required by
applicable Environmental Laws that comes within the scope of Tenant’s
indemnification and hold harmless obligations as set forth above.

7.4          Landlord Consent. If during the Term of this Lease, Tenant
contemplates utilizing Hazardous Materials (or subleasing or assigning this
Lease to a subtenant or assignee who utilizes Hazardous Materials), Tenant shall
obtain the prior written consent of Landlord. As a condition of granting such
consent, Landlord may require, among other things, that (a) such substances be
of the type customarily used in offices and be used and maintained only in such
quantities as are reasonably necessary for the Permitted Use and in strict
accordance with applicable Environmental Laws and manufacturer instructions
therefor; (b) such substances shall not be disposed of, released or discharged
on the Project and shall be transported to and from the Premises in compliance
with all applicable Environmental Laws and as Landlord shall reasonably require;
(c) any remaining such substances shall be completely, properly and lawfully
removed from the Premises, the Building and the Project upon expiration or
earlier termination of this Lease; (d) such use shall not constitute a nuisance,
danger or health risk to or disrupt the business of any other occupant of the
Building or the Project; and (e) Tenant carry environmental insurance acceptable
to Landlord, meeting the requirements of Sections 18.2 and 18.3, and naming
Landlord as an additional insured. If any applicable Environmental Law or other
ordinance or Landlord’s trash removal contractor requires that any such
substances be disposed of separately from ordinary trash, Tenant shall make
arrangements, at Tenant’s expense, for such disposal directly with a qualified
and licensed disposal company at a lawful disposal site and shall ensure that
such disposal occurs frequently enough to prevent unnecessary storage of such
substances on the Premises. At such times as Landlord may reasonably request,
Tenant shall provide Landlord with a written list identifying any Hazardous
Materials then used, stored or maintained upon the Premises, the use and
approximate quantity of each such material, a copy of any Material Safety Data
Sheet (“MSDS”) issued by the manufacturer thereof, written information
concerning the removal, transportation, and disposal of the same, and such other
information as Landlord may reasonably require or as may be required by
Environmental Laws. Landlord, at its option, and at Tenant’s expense, may cause
an engineer selected by Landlord, to review (1) Tenant’s operations including,
without limitation, materials used, generated, stored, disposed, and
manufactured in Tenant’s business; and (2) Tenant’s compliance with terms of
this Section. Tenant shall provide the engineer with such information reasonably
requested by the engineer to complete the review. The first such review may
occur prior to or shortly following the commencement of the Term of this Lease.
Thereafter, such review shall not occur more frequently than once each year
unless cause exists for some other review schedule.

ARTICLE 8
SERVICES AND UTILITIES

8.1          Furnishing of Building Services. Provided that Tenant is not in
Default, Landlord agrees to furnish the Building Services as set forth on
Exhibit F.

8.2          Interruption in Services. Unless caused by the gross negligence or
willful misconduct of Landlord, Landlord shall not be in default hereunder nor
be liable for any damages directly or indirectly resulting from, nor shall the
Rent be abated, for any interruption of or diminution in the quality or quantity
of Building Services, when the same is occasioned, in whole or in part, by (a)
repairs, replacements, or improvements; (b) by any strike, lockout or other
labor trouble; (c) by inability to secure or limitation, curtailment, or
rationing of, or restrictions on, use of electricity, gas, water, or other form
of energy

- 10 -

--------------------------------------------------------------------------------




serving the Premises, the Building or the Project; (d) by any accident or
casualty; (e) by act or Default by Tenant or other parties; or (f) by any other
cause beyond Landlord’s reasonable control. Landlord shall not be liable under
any circumstances for a loss of or injury to property or business, however
occurring, through or in connection with or incidental to failure to furnish any
Building Services. No failure, delay or diminution in Building Services shall
ever be deemed to constitute an eviction or disturbance of Tenant’s use and
possession of the Premises or relieve Tenant from paying Rent or performing any
of its obligations under this Lease. Furthermore, Landlord shall not be liable
under any circumstances for loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the Building Services.

8.3          Extraordinary Demand. If Tenant uses heat generating machines or
equipment in the Premises that affect the temperature otherwise maintained by
the heating, ventilation and air-conditioning system, Landlord reserves the
right to install supplementary air-conditioning units in the Premises; and the
cost thereof, including, without limitation, the cost of installation,
operation, and maintenance thereof, shall be paid by Tenant upon demand by
Landlord.

8.4          Customary Quantities. Tenant shall not consume water or electric
current in excess of that usually furnished or supplied for the use of the
Premises as general office space (as determined by Landlord) without first
procuring the consent of Landlord, and in the event of consent, Landlord may
install a water meter or electrical meter in the Premises to measure the amount
of water or electric current consumed. Tenant shall bear the cost of any such
meter and of its installation, maintenance, and repair, and Tenant agrees to pay
to Landlord promptly, upon demand, for all water and electric current consumed
as shown by said meters at the rates charged for such services by the local
public utility plus any additional reasonable expense incurred in keeping
account of the water and electric current so consumed. If a separate meter is
not installed, the excess cost for water and electric current shall be
established by an estimate made by a utility company or electrical engineer
hired by Landlord at Tenant’s expense. Tenant shall not, without the consent of
Landlord, use any apparatus or device in the Premises that uses in excess of 120
volts. Tenant shall not connect any apparatus with electric current except
through existing electrical outlets in the Premises.

8.5          Separate Metering. Nothing in this Article shall restrict
Landlord’s right to require at any time separate metering of utilities furnished
to the Premises. In the event utilities are separately metered, Tenant shall be
responsible for the maintenance and repair of any such meters at its sole cost.

8.6          Safety and Security Devices, Services, and Programs. The parties
acknowledge that safety and security devices, services, and programs provided by
Landlord, if any, while intended to deter crime and ensure safety, may not in
given instances prevent theft or other criminal acts or ensure safety of persons
or property. The risk that any safety or security device, service, or program
may not be effective, or may malfunction, or be circumvented by a criminal, is
assumed by Tenant with respect to Tenant’s property and interests; and Tenant
shall obtain insurance coverage to the extent Tenant desires protection against
such criminal acts and other losses. Tenant agrees to cooperate in any
reasonable safety or security program developed by Landlord or required by Law.

8.7          Utility Deregulation. If permitted by applicable Law at any time in
the future, Landlord shall have the right at any time and from time to time
during the Term to either contract for electricity service from different
companies providing electricity service (each such company shall hereinafter be
referred to as an “Alternate Service Provider”), and the costs, charges or
expenses reasonably incurred by Landlord to change such service shall be an
Operating Cost hereunder. Tenant agrees to cooperate with Landlord and any
Alternate Service Provider at all times and, as reasonably necessary, to provide
reasonable access to any electric facilities within the Premises. Tenant may not
elect to use any electricity service provider other than the one designated by
Landlord for the Building without the prior consent of Landlord.

8.8          Government Energy or Utility Controls. In the event of imposition
of any government controls, rules, regulations, or restrictions on the use or
consumption of energy or other utilities during the Term, both Landlord and
Tenant shall be bound thereby. In the event of a difference in interpretation by
Landlord and Tenant of any such controls, Landlord’s interpretation shall
prevail, and Landlord shall have the right to enforce compliance therewith,
including, without limitation, the right of entry into the Premises to effect
compliance.

8.9          Telecommunications. Tenant and Tenant’s telecommunications
companies, including but not limited to local exchange telecommunications
companies and alternative access vendor services companies (“Telecommunications
Companies”), shall have no right of access to or within the Project for the
installation and operation of Tenant’s Telecommunications System without
Landlord’s prior consent. All work with respect to Tenant’s Telecommunications
System shall be subject to the terms of this Lease governing alterations and
improvements by Tenant. Without in any way limiting Landlord’s right to withhold
its consent to a proposed request for access, Landlord shall have the right to
consider

- 11 -

--------------------------------------------------------------------------------




whether a Telecommunications Company is willing to pay reasonable monetary
compensation for the use and occupation of the Building for the
Telecommunications System.

ARTICLE 9
CONDITION OF THE PREMISES

Prior to the Possession Date, Landlord shall perform the Landlord Work, if any,
as described in Exhibit E-l. Except as expressly provided in Exhibit E-1, Tenant
acknowledges that Tenant is leasing the Premises on an “as is, where is” basis.
Tenant’s taking possession of the Premises shall be deemed conclusive evidence
that, as of the date of taking possession, the Premises were in good order and
satisfactory condition, except for reasonable Punchlist Items delivered in
accordance with Exhibit E-l. No promise of Landlord to alter, remodel, repair,
or improve the Premises, the Building or the Project, and no representation,
express or implied, respecting any matter or thing relating to the Premises, the
Building, the Project or this Lease (including, without limitation, the
condition thereof) have been made to Tenant by Landlord or its broker or sales
agent, other than as may be expressly contained in this Lease. Promptly
following the Possession Date, Tenant shall perform Tenant’s Work to the
Premises, if any, as described in Exhibit E-1.

ARTICLE 10
REPAIRS AND MAINTENANCE.

10.1          Landlord’s Obligations. Landlord shall maintain in good order,
condition, and repair the portions of the Building, the Project and the Premises
that are not the obligation of Tenant or any other tenant in the Building.
Tenant shall give Landlord prompt notice of any damage to or defective condition
in any part or appurtenance of the Building Systems serving, located in, or
passing through the Premises or any other damage that Landlord is obligated to
repair.

10.2          Tenant’s Obligations. Tenant, at Tenant’s sole expense, shall
maintain, repair and replace the Premises as needed to keep all interior,
non-structural portions of the Premises in good order, condition, and repair,
including, without limitation, the following: (a) all plumbing and sewage
facilities, including but not limited to all plumbing fixtures, pipes, fittings,
or other parts of the plumbing system that exclusively serve the Premises; (b)
all fixtures, interior walls, floors, carpets, draperies, window coverings, and
ceilings; (c) all interior windows, doors, entrances, and plate glass; (d) all
electrical wiring, facilities and equipment, including, without limitation, any
non-standard light fixtures, lamps, bulbs, tubes, fans, vents, exhaust
equipment, and systems; and (e) any fire detection or extinguisher equipment
that Landlord does not maintain.

10.3          Damage by Tenant. Except for ordinary wear and tear, Tenant shall
promptly reimburse Landlord for any costs that Landlord may incur in making
repairs and alterations in and to the Premises, the Building, Building Systems,
the Project or facilities, systems or equipment of the Project, where the need
for such repairs or alterations is caused by any of the following: (a) Tenant’s
use or occupancy of the Premises in a fashion that contravenes any provision of
this Lease; (b) the installation, removal, use, or operation of Tenant’s
Property; (c) the moving of Tenant’s Property into or out of the Building; or
(d) any tortious act, omission, misuse, or negligence of any Tenant Related
Parties.

10.4          Load and Equipment Limits. Tenant shall not without Landlord’s
consent place a load upon the Premises that exceeds the load per square foot,
that the structural portions of the Premises were designed to carry, as
determined by Landlord or Landlord’s structural engineer. Upon demand Tenant
shall pay the cost of any such determination for items other than the equipment,
library, files, and furniture originally approved by Landlord or by Landlord’s
structural engineer.

ARTICLE 11
ALTERATIONS AND ADDITIONS

11.1          Tenant’s Alterations. Tenant shall not make any additions,
alterations, or improvements to the Premises without the prior consent of
Landlord (which consent shall not be unreasonably withheld or delayed), which
consent shall be requested by Tenant at least thirty (30) days prior to the
commencement of any work. Landlord’s consent may be conditioned, among other
things, on Tenant’s removing any such additions, alterations, or improvements at
the Expiration Date and restoring the Premises to the same condition as on the
Possession Date. All additions, alterations, and improvements shall be (a) made
in a good and workmanlike manner using only good grades of materials; (b)
performed by properly qualified and licensed personnel approved by Landlord; (c)
performed so as not to cause or create any jurisdictional or other labor
disputes, including, without limitation, use of union labor if needed; (d)
performed in such manner as not to obstruct access to the Building or the Common
Areas, and as not to obstruct the business of Landlord or other tenants in the
Building; and (e) diligently prosecuted to completion. Notwithstanding the
foregoing, Tenant shall have the right during the Term to make additions,
alterations, or improvements as Tenant may reasonably deem desirable or
necessary, following ten (10) days’ notice to Landlord, but without Landlord’s
consent, provided that such work (i) is of a non-structural nature; (ii) is not
visible

- 12 -

--------------------------------------------------------------------------------




from outside of the Premises; (iii) does not affect any Building System; and
(iv) does not, in the aggregate, exceed $5,000 for alterations other than floor
and wall covering in any twelve (12) month period.

11.2          Payment and Indemnification. Tenant shall pay the costs of any
work done on the Premises by or on behalf of Tenant and shall keep the Premises,
the Building, and the Project free and clear of liens of any kind. Tenant shall
indemnify, defend against, and keep Landlord free and harmless from all claims,
demands, liability, loss, damage, costs, reasonable attorneys’ fees, and any
other expense incurred on account of claims by any person performing work or
furnishing materials or supplies for Tenant or any person claiming under Tenant,
including but not limited to resolution of any jurisdictional or other labor
disputes.

11.3          Notices and Liens. Tenant agrees not to suffer or permit any lien
of any mechanic or materialman to be placed or filed against the Premises, the
Building or the Project. In case any such lien shall be filed, Tenant shall
satisfy and release such lien of record within twenty (20) days (or such shorter
period as may be required by any Mortgagee) after the earlier to occur of (a)
receipt of notice thereof from Landlord; or (b) Tenant’s actual knowledge or
notice of such lien filing. If Tenant shall fail to have such lien satisfied and
released of record as provided herein, Landlord may, on behalf of Tenant,
without being responsible for making any investigation as to the validity of
such lien and without limiting or affecting any other remedies Landlord may
have, pay the same and Tenant shall reimburse Landlord on demand for such amount
together with any other reasonable costs of Landlord, including, without
limitation, reasonable attorneys’ fees. Notwithstanding the foregoing, Tenant
shall have the right to contest any such lien claim diligently and in good
faith, and during such contest shall not be obligated to pay such lien claim,
provided that Tenant is not in breach of any of its obligations under this Lease
and provided, Tenant, at its sole cost and expense, transfers the lien from the
Property to a bond, thereby freeing the Property from any claim of lien.
Notwithstanding any such contest or title insurance, Tenant shall pay any such
claim in full within five (5) days following the entry of an unstayed judgment
or order of sale. All materialmen, contractors, artisans, mechanics, laborers
and any other person now or thereafter furnishing any labor, services,
materials, supplies or equipment to Tenant with respect to Premises or any
portion thereof, are hereby charged with notice that they must look exclusively
to Tenant to obtain payment for the same. Notice is hereby given that Landlord
shall not be liable for any labor, services, materials, supplies, skill,
machinery, fixtures or equipment furnished to or to be furnished to Tenant upon
credit and that no mechanic’s lien or any other lien for any such labor,
services, materials, supplies, machinery, fixtures or equipment shall attach to
or effect the state or interest of Landlord in and to the Premises or the
Project, or any portion thereof. Before the actual commencement of any work for
which a claim or lien may be filed, Tenant shall give Landlord notice of the
intended commencement date a sufficient time before that date to enable Landlord
to post notices of nonresponsibility or any other notices that Landlord deems
necessary for the protection of Landlord’s interest in the Premises, Building or
the Project, and Landlord shall have the right to enter the Premises and post
such notices at any reasonable time.

11.4          Construction Requirements. Any work performed at the Building or
on the Premises by Tenant or Tenant’s contractor in connection with improvements
shall be subject to the General Conditions set forth in Exhibit E.

ARTICLE 12
CERTAIN RIGHTS RESERVED BY LANDLORD

Landlord reserves the following rights, exercisable without liability to Tenant
for (a) damage or injury to property, person, or business; (b) causing an actual
or constructive eviction from the Premises; or (c) disturbing Tenant’s use,
possession, or beneficial and quiet enjoyment of the Premises:

12.1          Name. To change the name or street address of the Building or the
Project.

12.2          Signage. To install and maintain signs on the exterior and
interior of the Building and the Project.

12.3          Keys. To have passkeys to the Premises and all doors within the
Premises, excluding Tenant’s vaults and safes.

12.4          Inspection and Entry. Landlord may enter the Premises on
reasonable prior notice to Tenant (except in the event of an emergency, in which
case no notice shall be required) (a) to inspect the Premises; (b) to show the
Premises to any prospective purchaser or Mortgagee of the Project, or to others
having an interest in the Project or Landlord; (c) during the last six (6)
months of the Term, to show the Premises to prospective tenants; (d) to make
inspections, repairs, alterations, additions, or improvements to the Premises or
the Building (including, without limitation, checking, calibrating, adjusting,
or balancing controls and other parts of the heating, ventilation and
air-conditioning system); and (e) to take all steps as may be necessary or
desirable for the safety, protection, maintenance, or preservation of the
Premises or the Building or Landlord’s interest therein, or as may be necessary
or desirable for the operation or improvement of the Building or in order to
comply with Laws.

- 13 -

--------------------------------------------------------------------------------




12.5          Renovations. Landlord may during the Term renovate, improve,
alter, or modify (collectively, the “Renovations”) the Building, the Premises,
or the Project, including without limitation, Common Areas, Building Systems,
roof, and structural portions of the Building. Renovations may include, without
limitation, (a) modifying the Common Areas and tenant spaces to comply with
applicable Laws, including, without limitation, regulations relating to the
physically disabled, seismic conditions, and building safety and security; and
(b) installing new carpeting, lighting, and wall coverings in the Common Areas.
In connection with such Renovations, Landlord may, among other things, erect
scaffolding or other necessary structures in the Building, limit or eliminate
access to portions of the Building or Project, including, without limitation,
portions of the Common Areas, or perform work in the Building that may create
noise, dust or leave debris. Tenant hereby agrees that such Renovations and
Landlord’s actions in connection with such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent. Landlord shall have no responsibility or for any reason be liable to
Tenant for any direct or indirect injury to or interference with Tenant’s
business arising from the Renovations, nor shall Tenant be entitled to any
compensation or damages from Landlord for inconvenience, annoyance or loss of
the use of any part of the Premises or of Tenant’s Property resulting from the
Renovations.

12.6          Common Areas. Landlord shall have the right to eliminate or change
the size, location and arrangement of the Common Areas; to enter into, modify
and terminate easements and other agreements pertaining to the use and
maintenance of the Common Areas; to close all or any portion of the Common Areas
as may be necessary to prevent a dedication thereof or the accrual of any rights
to any person or to the public therein; to close temporarily any or all portions
of the Common Areas; and to do and perform such other acts in and to the Common
Areas as Landlord shall determine to be advisable for the convenience and use
thereof by owners, occupants, tenants and invitees of the Building.

In the exercise of the foregoing rights, Landlord shall (except in an emergency)
take reasonable steps to minimize any interference with Tenant’s business.

ARTICLE 13
RULES AND REGULATIONS

Tenant shall comply with (and cause all Tenant Related Parties to comply with)
the Rules and Regulations. Landlord shall not be responsible for any violation
of the Rules and Regulations by other tenants or occupants of the Building or
Project. All Rules and Regulations, whether now existing or hereafter adopted by
Landlord, shall be non-discriminatory in nature.

ARTICLE 14
TRANSFERS

Except as provided in this Article, Tenant shall not, without the prior consent
of Landlord, make any Transfer.

14.1          Notice. Tenant shall notify Landlord of any proposed Transfer (a
“Transfer Notice”). The date of the proposed Transfer must be not less than
forty-five (45) days or more than one hundred eighty (180) days after the date
of the Transfer Notice. The Transfer Notice shall include (a) the proposed
effective date of the Transfer; (b) a description of the portion of the Premises
to be transferred (the “Subject Space”); (c) all of the terms of the proposed
Transfer and the consideration therefor, including a calculation of the Transfer
Premium (as defined below); (d) the name and address of the Transferee; (e)
current financial statements of the Transferee certified by an officer, partner
or owner thereof; (f) any other information that will enable Landlord to
determine the financial responsibility, character, and reputation of the
Transferee and the nature of such Transferee’s business; and (g) the proposed
use of the Subject Space. Landlord shall respond to any properly delivered
Transfer Notice within thirty (30) days.

14.2          Fees. Whether or not Landlord shall grant consent, Tenant shall
pay Landlord’s reasonable review and processing fees, as well as any reasonable
legal fees incurred by Landlord, within thirty (30) days after written request
by Landlord.

14.3          Consent. Landlord shall not unreasonably withhold or delay its
consent to any proposed Transfer. It shall be reasonable under this Lease and
under any applicable Law for Landlord to withhold consent to any proposed
Transfer where one or more of the following apply, without limitation as to
other reasonable grounds for withholding consent:

          14.3.1          The Transferee is of a character or reputation or
engaged in a business that is not consistent with the quality of the Building.

          14.3.2          The Transferee intends to use the Subject Space for
purposes that are not permitted under this Lease.

          14.3.3          The Transferee is either a governmental agency or
instrumentality thereof.

- 14 -

--------------------------------------------------------------------------------




          14.3.4          The Transfer will result in more than a reasonable and
safe number of occupants per floor within the Subject Space.

          14.3.5          The Transferee is not a party of reasonable financial
worth or financial stability in light of the responsibilities involved under the
Lease on the date consent is requested, as determined by Landlord.

          14.3.6          The Transfer would cause a violation of another lease
or any agreement to which Landlord is a party, or would give an occupant of the
Building a right to cancel its lease.

          14.3.7          Either the Transferee or an Affiliate of the
Transferee (a) occupies space in the Building at the time of the request for
consent; (b) is negotiating with Landlord to lease space in the Building at such
time; or (c) has negotiated with Landlord during the six (6)-month period
immediately preceding the Transfer Notice. Notwithstanding the foregoing,
Landlord shall have no right to refuse consent to a proposed Transfer under this
Section 14.3.7 if, in the Landlord’s sole determination, Landlord does not have
the available space to lease to the proposed Transferee.

14.4          Completion of Transfer. If Landlord consents to any Transfer (and
does not exercise any recapture rights Landlord may have under this Lease),
Tenant may within six (6) months after Landlord’s consent, enter into the
approved Transfer, upon substantially the same terms and conditions as are set
forth in the Transfer Notice. If there are any material changes in the terms and
conditions from those specified in the Transfer Notice (a) such that Landlord
would initially have been entitled to refuse its consent to such Transfer; or
(b) that would cause the proposed Transfer to be more favorable to the
Transferee than the terms set forth in the Transfer Notice, Tenant shall again
submit the Transfer to Landlord for its approval and other action under this
Article (including, without limitation, exercise any of recapture rights
Landlord may have under this Lease).

14.5          Transfer Premium. If Landlord consents to a Transfer, Tenant shall
pay to Landlord fifty percent (50%) of any Transfer Premium received by Tenant.
“Transfer Premium” shall mean (a) all rent, additional rent or other
consideration payable by such Transferee in excess of the Rent payable by Tenant
under this Lease on a per rentable square foot basis; (b) all key money and
bonus money paid by Transferee; and (c) any payment in excess of fair market
value for services rendered by Tenant to Transferee. The “Transfer Premium”
shall (i) be reduced by all out-of-pocket expenses incurred by Tenant in
connection with the Transfer, such as brokerage commissions and reasonable
attorneys’ fees; and (ii) shall not include any compensation for the fair market
value of Tenant’s Property nor reasonable compensation for the sale of Tenant’s
business that is not attributable to the value of Tenant’s leasehold interest
hereunder. Tenant shall pay the Transfer Premium to Landlord within five (5)
days following receipt by Tenant. Tenant shall furnish upon Landlord’s request a
complete statement, certified by an independent certified public accountant, or
Tenant’s chief financial officer, setting forth in detail the computation of any
Transfer Premium. Within one (1) year following the date of the Transfer,
Landlord shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer as necessary to confirm
the calculation of the Transfer Premium. If the Transfer Premium shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, together with interest thereon at the Interest Rate and Landlord’s
costs of such audit. If the Transfer Premium has been understated by more than
ten percent (10%), Landlord shall have the right to cancel this Lease upon
thirty (30) days’ notice to Tenant and Tenant shall indemnify Landlord from and
against any and all liability associated with such termination, including but
not limited to any claims by the Transferee.

14.6          Recapture. Notwithstanding anything to the contrary contained in
this Article, Landlord shall have the option, by giving notice to Tenant within
twenty (20) days after receipt of any Transfer Notice, to recapture the Subject
Space. Such recapture notice shall cancel and terminate this Lease with respect
to the Subject Space as of the effective date of the proposed Transfer. In the
event of a recapture by Landlord, if this Lease shall be canceled with respect
to less than the entire Premises, the Rent reserved herein shall be prorated on
the basis of the Rentable Area retained by Tenant in proportion to the Rentable
Area of the Premises, and this Lease as so amended shall continue thereafter in
full force and effect. Upon request of either party, the parties shall execute
written confirmation of the foregoing.

14.7          Effect of Transfer. If Landlord consents to a Transfer, (a) no
terms or conditions of this Lease shall be deemed to have been waived or
modified; (b) such consent shall not be deemed consent to any further Transfer;
(c) no Transfer shall be valid, and no Transferee shall take possession of the
Premises, until an executed counterpart of all documentation pertaining to the
Transfer has been delivered to Landlord; and (d) no Transfer shall relieve
Tenant or any Guarantor from primary liability under this Lease. The acceptance
of Rent by Landlord from any party shall not be deemed to be a waiver of
Landlord of any provision hereof. In the event of Default by a Transferee in the
performance of any of the terms hereof, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such Transferee.
Landlord may consent to subsequent assignments of the Lease or sublettings or
amendments or modifications to the Lease by Transferees without notifying
Tenant, and without obtaining its consent thereto, and any such actions shall
not relieve Tenant of liability under this Lease.

- 15 -

--------------------------------------------------------------------------------




14.8          Tenant Remedy for Landlord Refusal to Consent. Notwithstanding any
provision of this Lease or any applicable Laws to the contrary, Landlord and
Tenant hereby expressly agree that if a court of competent jurisdiction
determines that Landlord unreasonably withheld consent to a proposed Transfer,
then Tenant’s sole and exclusive remedy for such breach by Landlord shall be
limited to termination of this Lease as of the date of such court determination.
Tenant hereby expressly waives the right to recover monetary damages of any kind
whatsoever and attorney’s fees incurred on account of any such breach.

ARTICLE I5
DESTRUCTION OR DAMAGE

15.1          Landlord Termination Rights. If the Premises or the portion of the
Building or the Project necessary for Tenant’s occupancy is damaged by fire,
earthquake, terrorism, act of war, act of God, the elements or other casualty,
then Landlord may terminate this Lease upon notice given to Tenant within sixty
(60) days after the date of such casualty, effective as of the date of the
casualty if (a) in Landlord’s opinion, repairs necessary for Tenant’s occupancy
cannot be completed within ninety (90) days; (b) any other portion of the
Building or the Project is damaged to the extent that, in Landlord’s opinion,
repair thereof cannot be completed within ninety (90) days; (c) the Premises or
the portion of the Building or the Project necessary for Tenant’s occupancy is
damaged during the final twelve (12) months of the Term, unless Tenant shall
exercise its next available renewal option (if any) within ten (10) days
following receipt of Landlord’s termination notice, or unless both parties agree
on an extension of this Lease within such ten (10) day period; (d) the insurance
proceeds available to Landlord are not sufficient to complete repair or
restoration; (e) Landlord’s lender does not elect to make insurance proceeds
available to Landlord for repair and restoration; or (f) Tenant has vacated the
Premises or is in Default under this Lease.

15.2          Repairs. If this Lease is not terminated as provided above, it
shall continue in full force and effect, and Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment, and subject
to all other terms of this Article, restore the base, shell, and core of the
Premises, the Common Areas and the portions of the Project serving the Premises.
Such restoration shall be to substantially the same condition of such items as
prior to the casualty, except for modifications (a) required by Law; (b)
required by the holder of a mortgage on the Building, or the lessor of a ground
or underlying lease with respect to the Property; or (c) to the Common Areas
reasonably deemed desirable by Landlord, and which are consistent with the
character of the Project. No such modifications shall materially impair access
to the Premises and any Common Areas serving the Premises. Tenant shall be
responsible, at its sole cost and expense, for the repair, restoration, and
replacement of any leasehold improvements installed by Tenant (unless Landlord
has elected to insure the same, in which case such repair shall be Landlord’s
responsibility) and Tenant’s Property. Landlord shall not be liable for any loss
of business, inconvenience, or annoyance arising from any repair or restoration
of any portion of the Premises, the Building, or the Project as a result of any
damage from any casualty. Following Landlord’s repair of the Premises, Tenant
shall repair and restore any improvements installed by Tenant to substantially
the same condition as prior to the casualty, except for modifications required
by Law. All work by Tenant shall be subject to the conditions set forth in this
Lease governing alterations and additions.

15.3          Tenant’s Termination Rights. If Landlord does not elect to
terminate this Lease pursuant to Landlord’s termination right as provided above,
and the repairs cannot be completed within one hundred eighty (180) days after
being commenced (the “Repair Period”), Tenant may elect, no earlier than sixty
(60) days after the date of the casualty and not later than ninety (90) days
after the date of such casualty, to terminate this Lease by notice to Landlord,
effective as of the date specified in the notice, which date shall not be less
than thirty (30) days nor more than sixty(60) days after such notice. In
addition, in the event that the Premises or the Building is destroyed or damaged
to any substantial extent during the last twelve (12) months of the Term, then
Tenant shall have the option to terminate this Lease by giving notice to
Landlord within thirty (30) days after such casualty, in which event this Lease
shall cease and terminate as of the date of such notice. Tenant shall also have
the right to terminate this Lease if Landlord does not complete repairs within
the Repair Period by thirty (30) days’ notice to Landlord after the expiration
of the Repair Period; provided however, if Landlord completes repair within such
thirty (30) day period, such termination shall be nullified and this Lease shall
continue in full force and effect.

15.4          Apportionment of Rent. Upon any termination of this Lease pursuant
to this Article, Tenant shall pay the Rent, properly apportioned up to such date
of termination, and both parties hereto shall thereafter be freed and discharged
of all further obligations hereunder, except as provided for in provisions of
this Lease that by their terms survive the expiration or earlier termination of
this Lease.

15.5          Abatement. The Rent shall abate on an equitable basis to the
extent Tenant’s use of the Premises is impaired, commencing with the date of the
casualty and continuing until completion of the repairs required of Landlord;
provided that if the damage is due to the negligence or willful misconduct of
any Tenant Related Party, Rent shall only abate to the extent the same is
covered by rent loss insurance, if any, carried by Landlord.

- 16 -

--------------------------------------------------------------------------------




15.6          Express Agreement. This Lease shall be considered an express
agreement governing any case of damage to or destruction of the Premises, the
Building, or the Project by fire or other casualty; and any present or future
law that purports to govern the rights of Landlord and Tenant in such
circumstances in the absence of express agreement shall have no application. As
a material inducement to Landlord’s entering into this Lease, Tenant irrevocably
waives and releases the provisions of California Civil Code Section 1932 or 1933
and any other Law that would permit termination or automatically terminate this
Lease or otherwise be contrary to the provisions of this Article in the event of
any damage or destruction.

ARTICLE 16
EMINENT DOMAIN

16.1          Entire Premises. If the whole of the Building or the Premises is
lawfully taken by condemnation or in any other manner for any public or
quasi-public purpose, this Lease shall terminate as of the earlier of the date
of the date title vests or the date possession is given, and Rent shall be
prorated to such date.

16.2          Partial Condemnation. If less than the whole of the Building or
the Premises is so taken, this Lease shall be unaffected by such taking, except
that (a) Tenant shall have the right to terminate this Lease by notice to
Landlord given within ninety (90) days after the date of such taking if
twenty-five percent (25%) or more of the Premises is taken and the remaining
area of the Premises is not reasonably sufficient for Tenant to continue
operation of its business; and (b) Landlord shall have the right to terminate
this Lease by notice to Tenant given within ninety (90) days after the date of
such taking. If either Landlord or Tenant so elects to terminate this Lease,
this Lease shall terminate on the thirtieth (30th) day after either such notice.
Rent shall be prorated to the date of such termination. If this Lease continues
in force upon such partial taking, the Base Rent and Tenant’s Proportionate
Share shall be equitably adjusted according to the remaining Rentable Area of
the Premises and the Project.

16.3          Proceeds of Award. In the event of any taking, partial or whole,
all of the proceeds of any award, judgment, or settlement payable by the
condemning authority shall be the exclusive property of Landlord, whether
awarded as compensation for the damages to Landlord’s or Tenant’s interest in
the Premises and whether or not awarded as compensation for diminution in value
of the leasehold or to the fee of the Premises, and Tenant hereby assigns to
Landlord all of its right, title, and interest in any award, judgment, or
settlement from the condemning authority. Tenant, however, shall have the right,
to the extent that Landlord’s award is not reduced or prejudiced, to claim from
the condemning authority (but not from Landlord) such compensation as may be
recoverable by Tenant in its own right for relocation expenses and damage to
Tenant’s Property.

16.4          Repairs. In the event of a partial taking of the Premises that
does not result in a termination of this Lease, Landlord shall restore the
remaining portion of the Premises as nearly as practicable to its condition
prior to the condemnation or taking. Tenant shall be responsible at its sole
cost and expense for the repair, restoration, and replacement of Tenant’s
Property.

ARTICLE 17
INDEMNIFICATION, WAIVER, RELEASE AND LIMITATION OF LIABILITY

17.1          Tenant’s Indemnity. Except for any injury or damage to persons or
property on the Premises that is proximately caused by or results proximately
from the gross negligence or willful misconduct of Landlord, no Landlord Related
Parties shall be liable for, and Tenant will and does hereby indemnify, defend
and hold harmless the Landlord Related Parties against and from all liabilities,
obligations, suits, damages, penalties, claims, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by law), that may be imposed upon, incurred
by, or asserted against Landlord or any of the Landlord Related Parties and
arising, directly or indirectly, out of or in connection with Tenant’s use,
occupancy or maintenance of the Premises, the Building or the Project,
including, without limitation, any of the following: (a) any work or thing done
in, on or about the Premises, the Building or the Project or any part thereof by
any Tenant Related Party; (b) any injury or damage to any person or property;
(c) any failure on the part of Tenant to perform or comply with any of the
covenants, agreements, terms or conditions contained in this Lease; and (d) any
negligent or otherwise tortious act or omission of any Tenant Related Party. At
Landlord’s request, Tenant shall, at Tenant’s expense and by counsel selected by
Landlord, defend Landlord in any action or proceeding arising from any such
claim or liability and shall indemnify Landlord against all costs, reasonable
attorneys’ fees, expert witness fees, and any other expenses incurred in such
action or proceeding.

17.2          Assumption of Risk. Tenant hereby assumes all risk of damage or
injury to any person or property in, on, or about the Premises from any cause
other than the gross negligence or willful misconduct of Landlord. Tenant, to
the fullest extent permitted by law and as a material part of the consideration
to Landlord for this Lease, hereby waives and releases all claims

- 17 -

--------------------------------------------------------------------------------




against any Landlord Related Parties with respect to all matters for which
Landlord has disclaimed liability pursuant to the provisions of this Lease.
Tenant agrees that, unless expressly provided herein, no Landlord Related
Parties will be liable for any loss, injury, death, or damage to persons,
property, or Tenant’s business resulting from any of the following, regardless
of whether the same is due to the active or passive negligence of any Landlord
Related Party: (a) theft; (b) act of God, public enemy, injunction, riot,
strike, insurrection, war, terrorism, court order, requisition, order of
governmental body or authority, fire, explosion or falling objects; (c) any
accident or occurrence in the Premises or any other portion of the Building or
the Project caused by the Premises or any other portion of the Building or the
Project becoming out of repair or by the obstruction, breakage or defect in or
failure of equipment, pipes, sprinklers, wiring, plumbing, heating, ventilation
and air-conditioning or lighting fixtures of the Building or the Project or by
broken glass or by the backing up of drains, or by gas, water, steam,
electricity or oil leaking, escaping or flowing into or out of the Premises; (d)
construction, repair or alteration of any other premises in the Building or the
Premises, unless due to solely to the gross negligence or willful misconduct of
Landlord; (e) business interruption or loss of use of the Premises; (f) any
diminution or shutting off of light, air or view by any structure erected on the
Land or any land adjacent to the Project, even if Landlord is the adjacent land
owner; (g) mold or indoor air quality; (h) any acts or omissions of any other
tenant, occupant or visitor of the Building or the Project; or (i) any cause
beyond Landlord’s control. In no event shall Landlord be liable for indirect,
consequential, or punitive damages or for damages based on lost profits. None of
the foregoing shall be considered a constructive eviction of Tenant, nor shall
the same entitle Tenant to an abatement of Rent. Tenant acknowledges that it is
familiar with and understands California Civil Code Section 1542, which provides
as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
TENANT ACKNOWLEDGES AND AGREES THAT IT HAS BEEN REPRESENTED BY LEGAL COUNSEL OF
ITS CHOICE IN CONNECTION WITH THIS LEASE, AND THAT SUCH COUNSEL HAS EXPLAINED TO
TENANT THE PROVISIONS OF THIS SECTION. BY INITIALING BELOW, TENANT CONFIRMS IT
HAS AGREED TO THE PROVISIONS OF THIS SECTION.

Tenant’s initials: ___________

Tenant hereby waives and relinquishes every right or benefit which it has or may
have under California Civil Code Section 1542 to the full extent that it may
lawfully waive such right or benefit. In connection with such waiver and
relinquishment, Tenant acknowledges that it may discover facts in addition to or
different from those that it knows or believes to be true with respect to the
subject matter of this Lease and/or the waiver(s) set forth herein, but that it
is Tenant’s intention hereby to fully, finally and forever waive and release all
claims, demands, losses, liabilities, costs, expenses and damages, known or
unknown, suspected or unsuspected, that may exist or heretofore have existed or
that may come into existence hereinafter with respect to the claims, as well as
any and all other claims and/or matters covered herein or contemplated hereby.
The releases given in this Section, as well as well elsewhere in this Lease,
shall be and remain in effect as full and complete releases notwithstanding the
discovery or existence of any such additional or different facts.

17.3          Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each hereby waives any and all rights of
recovery, claim, action or cause of action against the other for any loss or
damage to any property of Landlord or Tenant, arising from any cause that (a)
would be insured against under the terms of any property insurance required to
be carried hereunder; or (b) is insured against under the terms of any property
insurance actually carried, regardless of whether the same is required
hereunder. The foregoing waiver shall apply regardless of the cause or origin of
such claim, including but not limited to the negligence of a party, or such
party’s agents, officers, employees or contractors. The foregoing waiver shall
not apply if it would have the effect, but only to the extent of such effect, of
invalidating any insurance coverage of Landlord or Tenant. The foregoing waiver
shall also apply to any deductible, as if the same were a part of the insurance
recovery.

17.4          Limitation of Landlord Liability. Neither Landlord nor any
Landlord Related Party shall have any personal liability with respect to any of
the provisions of the Lease, or the Premises. If Landlord is in breach or
default with respect to Landlord’s obligations under the Lease, Tenant shall
look solely to the equity interest of Landlord in the Building for the
satisfaction of Tenant’s remedies or judgments. No other real, personal, or
mixed property of any Landlord Related Parties, wherever situated, shall be
subject to levy to satisfy such judgment. Upon any Transfer of Landlord’s
interest in this Lease or in the Project, the transferring Landlord shall have
no liability or obligation for matters arising under this Lease from and after
the date of such Transfer.

- 18 -

--------------------------------------------------------------------------------




ARTICLE 18
TENANT’S INSURANCE

18.1          Required Coverage. Tenant shall maintain the following coverages
in the following amounts.

          18.1.1          Commercial General Liability Insurance (or its
equivalent) covering the insured against claims of bodily injury, personal
injury and property damage arising out of Tenant’s operations, assumed
liabilities or use of the Premises, for limits of liability not less than Two
Million and No/100 Dollars ($2,000,000.00) combined single limit per occurrence
and Five Million and No/100 Dollars ($5,000,000.00) combined single limit annual
aggregate.

          18.1.2          Property Insurance covering (a) Tenant’s Property, (b)
any improvements and alterations other than the Landlord Work, made by Tenant or
at Tenant’s request. Such insurance shall be written on a “Causes of Loss –
Special Form” basis (or its equivalent), for the full replacement cost without
deduction for depreciation, and shall include coverage for vandalism, malicious
mischief and sprinkler leakage. The proceeds of such insurance shall be used for
the repair or replacement of the property so insured. Upon termination of this
Lease following a casualty as set forth herein the proceeds under (a) shall be
paid to Tenant and the proceeds under (b) in excess of Tenant’s unamortized cost
associated therewith shall be paid to Landlord. Notwithstanding the foregoing,
Landlord shall have the option at any time, upon three (3) months’ notice to
Tenant, to procure property insurance covering leasehold improvements on all the
premises throughout the Building, and Tenant shall thereafter pay Tenant’s
Proportionate Share of the premium of such policy as an element of Project
Operating Costs.

          18.1.3          INTENTIONALLY OMITTED

          18.1.4          Statutory worker’s compensation, together with
employers liability coverage at limits of:

 

 

 

$500,000 Each Accident

 

$500,000 Each Employee by Disease

 

$500,000 Policy Limit by Disease

18.2          Form of Policies. The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease. All liability insurance shall (a) name Landlord,
Landlord’s asset manager, Landlord’s property management agent, and at
Landlord’s request, any Mortgagee, each as an additional insured, as their
respective interests may appear; (b) specifically cover the liability assumed by
Tenant under this Lease, including, but not limited to, Tenant’s indemnity
obligations under this Lease; (c) be issued by an insurance company having a
rating of not less than A- IX in Best’s Insurance Guide or that is otherwise
acceptable to Landlord and licensed to do business in the State; (d) be primary
insurance as to all claims thereunder and provide that any insurance carried by
Landlord shall be excess and non-contributing with any insurance requirement of
Tenant; (e) provide that said insurance shall not be canceled, expire or
coverage reduced unless thirty (30) days’ prior notice shall have been given to
Landlord; and (f) if Tenant has a net worth of less than Ten Million and No/100
Dollars ($10,000,000.00), have a deductible not greater than Five Thousand and
No/100 Dollars ($5,000.00).

18.3          Evidence of Insurance. Tenant shall deliver a copy of each paid-up
policy (authenticated by the insurer) or other evidence of insurance reasonably
satisfactory to Landlord, evidencing the existence and amount of each insurance
policy required hereunder on or before the Possession Date and at least thirty
(30) days before the expiration dates of the applicable policies. Landlord may,
at any time and from time to time, inspect or copy any insurance policies that
this Lease requires Tenant to maintain. Tenant shall furnish Landlord with
renewals or “binders” of each policy at least ten (10) days prior to the
expiration thereof. Tenant agrees that, if Tenant does not obtain and maintain
such insurance, Landlord may (but shall not be required to) after five (5) days’
notice to Tenant during which time Tenant does not supply Landlord evidence of
the required insurance, procure said insurance on Tenant’s behalf and charge
Tenant the premiums therefor, payable upon demand. Tenant shall have the right
to provide the insurance required hereunder pursuant to blanket policies
obtained by Tenant, provided such blanket policies afford coverage as required
by this Lease.

18.4          Additional Insurance Obligations. Landlord may require (a) that
Tenant obtain additional types of insurance, including but not limited to
earthquake, sprinkler leakage by earthquake, environmental insurance and
terrorism; the extent such coverages are either (i) standard for similar
properties in the same geographic area as the Property and are available at
commercially reasonable rates, or (ii) are otherwise reasonably required by
Landlord; and (b) from time to time, but not more frequently than every three
(3) years during the Term, increases in the policy limits for all insurance to
be carried by Tenant as set forth herein, in order to reflect standard limits
for similar properties.

- 19 -

--------------------------------------------------------------------------------




18.5          Independent Obligations. Tenant acknowledges and agrees that
Tenant’s insurance obligations under this Lease are independent of Tenant’s
indemnity obligations, liabilities and duties under this Lease.

ARTICLE 19
DEFAULT

19.1          Tenant’s Default. A “Default” shall mean the occurrence of any one
or more of the following events:

          19.1.1          Tenant’s failure to pay any Rent when due, where such
failure shall continue for a period of three (3) days after notice thereof from
Landlord to Tenant. In the event that Landlord serves Tenant with a Notice to
Pay Rent or Quit pursuant to applicable Unlawful Detainer statutes, such Notice
to Pay Rent or Quit shall also constitute the notice required by this
subsection.

          19.1.2          If any representation or warranty made by Tenant or
any Guarantor to Landlord is false in any material respect when made.

          19.1.3          Tenant fails to deliver any estoppel certificates or
subordination agreements within the periods set forth in this Lease.

          19.1.4          The levy of a writ of attachment or execution on this
Lease or on any of Tenant’s property or that of any Guarantor.

          19.1.5          Tenant’s or any Guarantor’s general assignment for the
benefit of creditors or arrangement, composition, extension, or adjustment with
its creditors.

          19.1.6          Tenant or any Guarantor becomes insolvent or bankrupt
or admits in writing its inability to pay its debts as they mature.

          19.1.7          Proceedings for the appointment of a trustee,
custodian or receiver of Tenant or any Guarantor or for all or a part of
Tenant’s or such Guarantor’s property are filed by or against Tenant or any
Guarantor, and, if filed against Tenant or such Guarantor involuntarily, are not
dismissed within sixty (60) days of filing.

          19.1.8          Proceedings in bankruptcy, or other proceedings for
relief under any law for the relief of debtors, are instituted by or against
Tenant or any Guarantor, and, if instituted, against Tenant or such Guarantor
involuntarily, are not dismissed within sixty (60) days of filing.

          19.1.9          If the Premises is located on the first floor of the
Building, failure to open and operate Tenant’s business in the Premises in the
ordinary course of business.

          19.1.10          Tenant makes an anticipatory breach of this Lease.
“Anticipatory breach” shall mean either (a) Tenant’s repudiation of this Lease
in writing; or (b) the combination of (i) Tenant’s desertion or vacation of the
Premises or removal of all or a substantial amount of Tenant’s equipment,
furniture and fixtures from the Premises; and (ii) Tenant’s failure to pay any
Rent under this Lease when due.

          19.1.11          Tenant fails to perform any other covenant, condition
or agreement contained in this Lease not covered by the preceding subsections,
where such failure continues for thirty (30) days after notice thereof from
Landlord to Tenant, or such additional period as is reasonably necessary to
effect cure, provided Tenant commences cure within such thirty (30) day period
and diligently pursues the same to completion within ninety (90) days following
Landlord’s notice.

          19.1.12          Tenant shall repeatedly fail to pay Rent when due or
any other charges required to be paid, or shall repeatedly default in keeping,
observing or performing any other covenant, agreement, condition or provision of
this Lease, whether or not Tenant shall timely cure any such payment or other
default. For the purposes of this subsection, the occurrence of similar defaults
two (2) times during any twelve (12) month period shall constitute a repeated
default.

Any notice periods provided for under this Section shall run concurrently with
any statutory notice periods and any notice given hereunder may be given
simultaneously with or incorporated into any such statutory notice.

19.2          Landlord’s Default. Tenant shall promptly notify Landlord of the
need for any repairs or action with respect to other matters that are Landlord’s
obligation under this Lease. If Landlord fails to perform any covenant,
condition, or agreement contained in this Lease within thirty (30) days after
receipt of notice from Tenant, or if such default cannot reasonably be

- 20 -

--------------------------------------------------------------------------------




cured within thirty (30) days, and if Landlord fails to commence to cure within
such thirty (30) day period or to diligently prosecute the same to completion,
then subject to the other provisions of this Lease, then, subject to the other
limitations set forth elsewhere in this Lease, Landlord shall be liable to
Tenant for any damages sustained by Tenant as a result of Landlord’s breach;
provided that in no event shall (a) Landlord be liable for indirect,
consequential or punitive damages; or (b) Tenant have the right to terminate
this Lease on account of a Landlord default. Tenant shall not have the right to
withhold, reduce or offset any amount against any payments of Rent or any other
charges due and payable under this Lease unless Tenant has obtained a final,
non-appealable judgment against Landlord for the amount due.

ARTICLE 20
LANDLORD REMEDIES AND DAMAGES

20.1          Remedies. In the event of a Default, then in addition to any other
rights or remedies Landlord may have at law or in equity, Landlord shall have
the right, at Landlord’s option, without further notice or demand of any kind,
to do any or all of the following without prejudice to any other remedy that
Landlord may have:

          20.1.1          Terminate this Lease and Tenant’s right to possession
of the Premises by giving notice to Tenant. Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may re-enter
the Premises and take possession thereof, whereupon Tenant shall have no further
claim to the Premises or under this Lease.

          20.1.2          Continue this Lease in full force and effect, whether
or not Tenant has vacated or abandoned the Premises, and collect any unpaid Rent
or other charges, that have or thereafter become due and payable.

          20.1.3          Continue this Lease in effect, but terminate Tenant’s
right to possession of the Premises and re-enter the Premises and take
possession thereof, whereupon Tenant shall have no further claim to the Premises
without the same constituting an acceptance of surrender.

          20.1.4          In the event of any re-entry or retaking of possession
by Landlord, Landlord shall have the right, but not the obligation, (a) to expel
or remove Tenant and any other party who may be occupying the Premises, or any
part thereof; and (b) to remove all or any part of Tenant’s or any other
occupant’s property on the Premises and to place such property in storage at a
public warehouse at the expense and risk of Tenant.

          20.1.5          Landlord shall have the remedy described in California
Civil Code Section 1951.4 (lessor may continue lease in effect after lessee’s
breach and abandonment and recover rent as it becomes due, if lessee has the
right to sublet or assign, subject only to reasonable limitations). Accordingly,
if Landlord does not elect to terminate this Lease on account of any Default,
Landlord may, from time to time, without terminating this Lease, enforce all of
its rights and remedies under this Lease, including the right to recover all
Rent as it becomes due.

          20.1.6          Without any further notice or demand, Landlord may
enter upon the Premises, if necessary, without being liable for prosecution or
claim for damages therefor, and do whatever Tenant is obligated to do under the
terms of the Lease Tenant agrees to reimburse Landlord on demand for any
reasonable expenses which Landlord may incur in effecting compliance with
Tenant’s obligations under the Lease. Tenant further agrees that Landlord shall
not be liable for any damages resulting to Tenant from such action, unless
caused by the gross negligence or willful misconduct of Landlord (but subject to
the other limitations on Landlord’s liability set forth in this Lease).
Notwithstanding anything herein to the contrary, Landlord will have no
obligation to cure any Default of Tenant.

          20.1.7          Landlord shall at all times have the right, without
prior demand or notice except as required by Law, to seek any declaratory,
injunctive or other equitable relief, and specifically enforce this Lease, or
restrain or enjoin a violation or breach of any provision hereof, without the
necessity of proving the inadequacy of any legal remedy or irreparable harm.

          20.1.8          To the extent permitted by applicable Law, Landlord
shall have the right, without notice to Tenant, to change or re-key all locks to
entrances to the Premises, and Landlord shall have no obligation to give Tenant
notice thereof or to provide Tenant with a key to the Premises.

          20.1.9          The rights given to Landlord in this Article are
cumulative and shall be in addition and supplemental to all other rights or
remedies that Landlord may have under this Lease and under applicable Laws or in
equity.

20.2          Damages. Should Landlord elect to terminate this Lease or Tenant’s
right to possession under the provisions above, Landlord may recover the
following damages from Tenant:

- 21 -

--------------------------------------------------------------------------------




          20.2.1          Past Rent. The worth at the time of the award of any
unpaid Rent that had been earned at the time of termination; plus

          20.2.2          Rent Prior to Award. The worth at the time of the
award of the unpaid Rent that would have been earned after termination, until
the time of award; plus

          20.2.3          Rent After Award. The worth at the time of the award
of the amount by which the unpaid Rent for the balance of the term after the
time of award exceeds the amount of the rental loss that Tenant proves could
have been reasonably avoided, if any; plus

          20.2.4          Proximately Caused Damages. Any other amount necessary
to compensate Landlord for all detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease or that in the ordinary course of
things would be likely to result therefrom, including, but not limited to, any
costs or expenses (including, without limitation, reasonable attorneys’ fees),
incurred by Landlord in (a) retaking possession of the Premises; (b) maintaining
the Premises after Default; (c) preparing the Premises or any portion thereof
for reletting to a new tenant, including, without limitation, any repairs or
alterations, whether for the same or a different use; (d) reletting the
Premises, including but not limited to, advertising expenses, brokers’
commissions and fees; and (e) any special concessions made to obtain a new
tenant.

          20.2.5          Other Damages. At Landlord’s election, such other
amounts in addition to or in lieu of the foregoing as may be permitted from time
to time by Law.

          As used in subsections 20.2.1 and 20.2.2, the phrase “worth at the
time of the award” shall be computed by adding interest on all such sums from
the date when originally due at the Interest Rate. As used in subsection 20.2.3,
the phrase “worth at the time of the award” shall be computed by discounting the
sum in question at the Federal Reserve rate promulgated by the Federal Reserve
office for the district in which the Project is located, plus one percent (1%).

20.3          No Termination. A termination of this Lease by Landlord or the
recovery of possession of the Premises by Landlord or any voluntary or other
surrender of this Lease by Tenant or a mutual cancellation thereof, shall not
work a merger and shall at the option of Landlord, terminate all or any existing
franchises or concessions, licenses, permits, subleases, subtenancies or the
like between Tenant and any third party with respect to the Premises, or may, at
the option of Landlord, operate as an assignment to Landlord of Tenant’s
interest in same. Following a Default, Landlord shall have the right to require
any subtenants to pay all sums due under their subleases directly to Landlord.

20.4          Waiver of Demand. All demands for Rent and all other demands,
notices and entries, whether provided for under common law or otherwise, that
are not expressly required by the terms hereof, are hereby waived by Tenant.

20.5          Waiver of Redemption. Tenant hereby waives for Tenant and for all
those claiming under Tenant all right now or hereafter existing to redeem by
order or judgment of any court or by any legal process or writ, Tenant’s right
of occupancy of the Premises after any termination of this Lease.

20.6          Deficiency. If it is necessary for Landlord to bring suit in order
to collect any deficiency, Landlord shall have the right to allow such
deficiencies to accumulate and to bring an action on several or all of the
accrued deficiencies at one time. Any such suit shall not prejudice in any way
the right of Landlord to bring a similar action for any subsequent deficiency or
deficiencies.

20.7          Counterclaim. Tenant hereby waives any right to plead any
counterclaim, offset or affirmative defense in any action or proceedings brought
by Landlord against Tenant for possession of the Premises or otherwise, for the
recovery of possession based upon the non-payment of Rent or any other Default.
This shall not, however, be construed as a waiver of Tenant’s right to assert
any claim in a separate action brought by Tenant against Landlord. In the event
Tenant must, because of applicable court rules or statutes, interpose any
counterclaim or other claim against Landlord in such proceedings, Landlord and
Tenant agree that, in addition to any other lawful remedy of Landlord, upon
motion of Landlord, such counterclaim or other claim asserted by Tenant shall be
severed from the proceedings instituted by Landlord (and, if necessary,
transferred to a court of different jurisdiction), and the proceedings
instituted by Landlord may proceed to final judgment separately and apart from
and without consolidation with or reference to the status of any such
counterclaim or any other claim asserted by Tenant.

- 22 -

--------------------------------------------------------------------------------




ARTICLE 21
BANKRUPTCY

21.1          In the event a petition is filed by or against Tenant under the
Bankruptcy Code, Tenant, as debtor and debtor in possession, and any trustee who
may be appointed agree to adequately protect Landlord as follows:

          21.1.1          to pay monthly in advance on the first day of each
month as reasonable compensation for use and occupancy of the Premises an amount
equal to all Rent due pursuant to this Lease;

          21.1.2          to perform each and every obligation of Tenant under
this Lease until such time as this Lease is either rejected or assumed by order
of a court of competent jurisdiction;

          21.1.3          to determine within sixty (60) days after the filing
of such petition whether to assume or reject this Lease;

          21.1.4          to give Landlord at least thirty (30) days’ prior
notice, unless a shorter period is agreed to in writing by the parties, of any
proceeding relating to any assumption of this Lease;

          21.1.5          to give at least thirty (30) days’ prior notice of any
vacation or abandonment of the Premises, any such vacation or abandonment to be
deemed a rejection of this Lease; and

          21.1.6          to do all other things to benefit Landlord otherwise
required under the Bankruptcy Code.

This Lease shall be deemed rejected in the event of the failure to comply with
any of the above.

21.2          In order to provide Landlord with the assurance contemplated by
the Bankruptcy Code, the following obligations must be fulfilled, in addition to
any other reasonable obligations that Landlord may require, before any
assumption of this Lease is effective: (a) all monetary Defaults under this
Lease must be cured within ten (10) days after the date of assumption; (b) all
other Defaults (other than those arising solely on account of the bankruptcy
filing) must be cured within fifteen (15) days after the date of assumption; (c)
all actual monetary losses incurred by Landlord (including, but not limited to,
reasonable attorneys’ fees) must be paid to Landlord within ten (10) days after
the date of assumption; and (d) Landlord must receive within ten (10) days after
the date of assumption a security deposit in the amount of six (6) months’ Base
Rent and an advance prepayment of three (3) months’ Base Rent.

21.3          In the event this Lease is assumed in accordance with the
requirements of the Bankruptcy Code and this Lease, and is subsequently
assigned, then, in addition to any other reasonable obligations that Landlord
may require and in order to provide Landlord with the assurances contemplated by
the Bankruptcy Code, Landlord must be provided with (a) a financial statement of
the proposed assignee prepared in accordance with generally accepted accounting
principles consistently applied, though on a cash basis, which reveals a net
worth in an amount sufficient, in Landlord’s reasonable judgment, to assure the
future performance by the proposed assignee of Tenant’s obligations under this
Lease; or (b) a written guaranty by one or more guarantors with financial
ability sufficient to assure the future performance of Tenant’s obligations
under this Lease, such guaranty to be in form and content satisfactory to
Landlord and to cover the performance of all of Tenant’s obligations under the
Lease.

21.4          Neither Tenant nor any trustee who may be appointed in the event
of the filing of a petition under the Bankruptcy Code shall conduct or permit
the conduct of any “fire,” “bankruptcy,” “going out of business” or auction sale
in or from the Premises.

ARTICLE 22
LIEN FOR RENT

In consideration of the mutual benefits arising under this Lease, Tenant hereby
grants to Landlord a lien and security interest on all property of Tenant now or
hereafter placed in or upon the Premises, and such property shall be and remain
subject to such lien and security interest of Landlord for payment of all Rent.
The provisions of this Article relating to such lien and security interest shall
constitute a security agreement under the Uniform Commercial Code in force in
the State (the “UCC”) so that Landlord shall have and may enforce a security
interest on all property of Tenant now or hereafter placed in or on the
Premises, including, but not limited to, all fixtures, machinery, equipment,
furnishings and other articles of personal property now or hereafter placed in
or upon the Premises by Tenant. Landlord, as secured party, shall be entitled to
all of the rights and remedies afforded a secured party under the UCC in
addition to and cumulative of Landlord’s liens and rights provided by law or by
the other terms and provisions of this Lease, and Landlord shall have the right
to file a Financing Statement reflecting such lien.

- 23 -

--------------------------------------------------------------------------------




ARTICLE 23
HOLDING OVER

If after expiration of the Term, Tenant remains in possession of the Premises,
Landlord may, at its option, serve notice upon Tenant that such hold over
constitutes either: (a) a month-to-month tenancy upon all the provisions of this
Lease (except as to Term and Base Rent); or (b) a tenancy at sufferance. If
Landlord does not give said notice, Tenant’s hold over shall create a tenancy at
sufferance, subjecting Tenant to all the covenants and obligations of this
Lease. In either event, the monthly installments of Base Rent shall be increased
to one hundred fifty percent (150%) of the monthly installments of Base Rent in
effect at the expiration of the Term. If a month-to-month tenancy is created,
either party may terminate such tenancy by giving the other party at least
thirty (30) days advance notice of the date of termination. In the case of a
month to month tenancy or tenancy at sufferance, Tenant shall also pay to
Landlord all damages sustained by Landlord resulting from retention of
possession by Tenant. The provisions of this Article shall not constitute a
waiver by Landlord of any right of re­entry as otherwise available to Landlord,
nor shall receipt of any rent or any other act appearing to affirm the tenancy
operate as a waiver of the right to terminate this Lease for a breach by Tenant
hereof.

ARTICLE 24
SURRENDER OF PREMISES

Upon the expiration or earlier termination of this Lease, Tenant shall peaceably
surrender the Premises to Landlord broom-clean and in the same condition as on
the date Tenant took possession, except for (a) reasonable wear and tear; (b)
loss by fire or other casualty; and (c) loss by condemnation. All fixtures,
equipment, improvements, and appurtenances attached to or built into the
Premises at the commencement of or during the Term, whether or not by or at the
expense of Tenant, other than Tenant’s Property, shall be and remain a part of
the Premises, shall be the property of Landlord, and shall not be removed by
Tenant, except as directed by Landlord. Tenant shall not be required to remove
any leasehold improvements unless (i) such removal is necessary to ensure that
the Premises and Building comply with applicable code at the time of surrender,
including but not limited to removal of wires located in risers and plenums
without raceways or conduits; (ii) they were made without the consent of
Landlord; or (iii) Landlord notified Tenant that removal would be required at
the time Landlord approved Tenant’s plans therefor. Tenant’s Property shall be
and shall remain the property of Tenant and may be removed by Tenant at any time
during the Term; provided that, if any of Tenant’s Property is removed, Tenant
shall promptly repair any damage to the Premises or to the Building resulting
from such removal. If Tenant abandons or surrenders the Premises or is
dispossessed by process of law or otherwise, any of Tenant’s Property left on
the Premises shall be deemed abandoned, and, at Landlord’s option, title shall
pass to Landlord under this Lease as by a bill of sale. If Landlord elects to
remove all or any part of such Tenant’s Property, the reasonable cost of
removal, including, without limitation, repairing any damage to the Premises or
Building caused by such removal, shall be paid by Tenant. On the Expiration
Date, Tenant shall surrender all keys, parking cards and other means of entry to
the Premises, the Building and the Project, and shall inform Landlord of the
combinations and access codes for any locks and safes located in the Premises.
It is specifically agreed that any and all telephonic, coaxial, ethernet, or
other computer, word processing, facsimile, or electronic wiring (“Telecom
Wiring”) and any other components of Tenant’s Telecommunications System shall be
removed at Tenant’s cost at the expiration of the Term, unless Landlord has
specifically requested in writing that the Telecom Wiring shall remain,
whereupon the Telecom Wiring shall be surrendered with the Premises as
Landlord’s property.

ARTICLE 25
BROKERAGE FEES

Tenant warrants and represents that it has not dealt with any real estate broker
or agent in connection with this Lease or its negotiation except as set forth on
the Lease Summary. Tenant shall indemnify, defend and hold Landlord harmless
from any cost, expense, or liability, (including, without limitation, costs of
suits and reasonable attorneys’ fees) for any compensation, commission, or fees
claimed by any other real estate broker or agent in connection with this Lease
(including but not limited to any expansions of the Premises and renewals) or
its negotiation by reason of any act of Tenant.

ARTICLE 26
NOTICES

Any notice, demand, request, consent, covenant, approval or other communication
to be given by one party to the other must be in writing and (a) delivered
personally; (b) mailed by certified United States mail, postage prepaid, return
receipt requested (except for statements and invoices to be given in the
ordinary course hereunder, which may be sent by regular U.S. Mail); (c) sent by
nationally recognized overnight courier; or (d) sent by telecopy and confirmed
by one of the other methods set forth herein. The effective date of notice shall
be (i) for any notice delivered in person, the date of delivery; (ii) for any
notice by U.S. mail, three (3) days after the date of certification thereof;
(iii) for any notice by overnight courier, the

- 24 -

--------------------------------------------------------------------------------




next Business Day after deposit with the courier; and (iv) for any notice by
telecopy, the date of confirmation of receipt, if before 5:00 p.m. at the
location delivered, or the next day if after 5:00 p.m. All notices shall be
delivered or addressed to the parties at their respective addresses set forth on
the Lease Summary. Either party may change the address at which it desires to
receive notice upon giving notice of such request to the other party in the
manner provided herein. Landlord and Tenant, and their respective counsel,
hereby agree that notice may be given hereunder by the parties’ respective
counsel, and that if any communication is to be given hereunder by Landlord’s or
Tenant’s counsel, such counsel may communicate directly with all principals, as
required to comply with the foregoing provisions.

ARTICLE 27
RELOCATION OF PREMISES

If the Premises contain less than 10,000 square feet, Landlord shall have the
right to relocate the Premises to another part of the Building in accordance
with the following: (a) Landlord shall give Tenant at least thirty (30) days’
notice of Landlord’s intention to relocate the Premises; (b) the new premises
shall be substantially the same in size, dimensions, configuration, and decor as
the Premises and, if the relocation occurs after the Commencement Date, shall be
placed in that condition by Landlord at its cost; (c) as nearly as practicable,
the physical relocation of the Premises shall take place on a weekend and shall
be completed before the following Monday and if the physical relocation has not
been completed in that time, Rent shall abate from the time the physical
relocation commences to the time it is completed, but not to exceed three (3)
Business Days from the time that Landlord makes the new premises available to
Tenant with all work to be performed by Landlord thereon substantially complete;
(d) upon completion of such relocation, the new premises shall become the
“Premises” under this Lease; (e) all reasonable out of pocket costs incurred by
Tenant as a result of the relocation shall be paid by Landlord; (f) if the new
premises are smaller than the Premises as they existed before the relocation,
the Base Rent and Tenant’s Proportionate Share shall be reduced proportionately;
and (g) the parties hereto shall immediately execute an amendment to this Lease
setting forth the relocation of the Premises and the reduction of the Base Rent
and Tenant’s Proportionate Share, if any. Tenant hereby waives any claim against
Landlord for loss of business on account of any relocation.

ARTICLE 28
SIGNAGE

28.1          Tenant shall be entitled, at its sole cost and expense, to
identification signage outside of the Premises on the floor on which the
Premises are located. The location, quality, design, style, lighting and size of
such signage shall be consistent with the Landlord’s Building standard signage
program and shall be subject to Landlord’s prior written approval.

28.2          Landlord shall pay all costs of fabrication and installation of
Building standard letters with Tenant name and suite number at the main entrance
to the Premises and one (1) line on the Building directory to display Tenant’s
name and location in the Building. Any changes to the signage initially provided
by Landlord shall be at Tenant’s expense.

28.3          No other signage shall be permitted without the prior consent of
Landlord. If Landlord grants such consent, the signage will be at Tenant’s
expense. Tenant shall not affix, paint, erect, or inscribe any sign, projection,
awning, signal, or advertisement of any kind to any part of the Premises, the
Building or the Project, including, without limitation, the inside or outside of
windows or doors, without the consent of Landlord. Landlord shall have the right
to remove any signs or other matter installed without Landlord’s permission
without being liable to Tenant by reason of such removal and to charge the
reasonable cost of removal to Tenant, payable within ten (10) days of written
demand by Landlord.

28.4          Any damage to any portion of the Project upon installation,
maintenance, or removal of Tenant signage shall be Tenant’s sole responsibility.
Upon removal of Tenant’s signage, the area affected thereby shall be repaired
and restored to Landlord’s specifications, at Tenant’s sole expense. Upon the
expiration or earlier termination of this Lease, Tenant will remove all of its
signage. Upon removal of its signage, Tenant shall repair all areas affected by
such signage to a condition acceptable to Landlord.

ARTICLE 29
LENDER PROVISIONS

29.1          Subordination. This Lease is subject and subordinate to all
present and future ground or underlying leases of the Property and to the lien
of any mortgages, deeds to secure debt or trust deeds, now or hereafter in force
against the Property or the Building, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof (collectively,
“Mortgages”), and to all advances made or hereafter to be made upon the security
of such Mortgages. Tenant covenants and agrees in the event any proceedings are
brought for the foreclosure of any mortgage, deed to secure debt or trust deed
or if any ground or underlying lease is terminated, to attorn, without any
deductions or set-offs whatsoever, to the purchaser upon

- 25 -

--------------------------------------------------------------------------------




any such foreclosure sale, or to the lessor of such ground or underlying lease,
as the case may be (the “Purchaser”), if so requested to do so by the Purchaser,
and to recognize the Purchaser as the lessor under this Lease. In no event shall
the Tenant have a right of offset against amounts due any Purchaser on account
of any defaults by Landlord under this Lease that pre-date the time the
Purchaser becomes the lessor hereunder, nor shall any Purchaser be liable for
any such defaults by Landlord. Tenant shall, within ten (10) Business Days of
request by Landlord, execute such further instruments or assurances as Landlord
may reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any Mortgages. Tenant waives the provisions of any
current or future statute, rule or law that may give or purport to give Tenant
any right or election to terminate or otherwise adversely affect this Lease and
the obligations of the Tenant hereunder in the event of any foreclosure
proceeding or sale. Notwithstanding the provisions hereof, should any Mortgagee
require that this Lease be prior rather than subordinate to its Mortgage, or
require that Tenant attorn to any Purchaser, then in such event, this Lease
shall become prior and superior to such Mortgage, or Tenant shall so attorn,
upon notice to that effect to Tenant from such Mortgagee. The aforesaid
superiority of this Lease to any Mortgage shall be self-operative upon the
giving of such notice and no further documentation other than such notice shall
be required to effectuate such superiority or attornment. In the event Landlord
or such Mortgagee desires confirmation of such superiority or attornment, Tenant
shall, promptly upon request therefor by Landlord or such Mortgagee, and without
charge therefor, execute a document acknowledging such priority or attornment
obligation to the Mortgagee as Landlord in the event of foreclosure or deed in
lieu thereof or termination of a ground lease.

29.2          Estoppel Certificates. Within ten (10) Business Days after written
request from Landlord, Tenant shall execute and deliver to Landlord, or
Landlord’s designee, a written statement certifying (a) that this Lease is
unmodified and in full force and effect or is in full force and effect as
modified and stating the modifications; (b) the amount of Base Rent and the date
to which Base Rent and Additional Rent have been paid in advance; (c) the amount
of any security deposit with Landlord; (d) that Landlord is not in default
hereunder or, if Landlord is claimed to be in default, stating the nature of any
claimed default; and (e) such other matters as may be requested. Landlord and,
any purchaser, assignee or Mortgagee may rely upon any such statement. Tenant’s
failure to execute and deliver such statement within the time required shall be
conclusive against Tenant (1) that this Lease is in full force and effect and
has not been modified except as represented by Landlord; (2) that there are no
uncured defaults in Landlord’s performance and that Tenant has no right of
offset, counterclaim, or deduction against Rent; (3) not more than one (1)
month’s Rent has been paid in advance; and (4) as to the truth and accuracy of
any other matters set forth in the statement as submitted to Tenant.

29.3          Notice and Cure Rights. Tenant agrees to notify any Mortgagee
whose address has been furnished to Tenant, of any notice of default served by
Tenant on Landlord. If Landlord fails to cure such default within the time
provided for in this Lease, such Mortgagee shall have an additional thirty (30)
days to cure such default; provided that, if such default cannot reasonably be
cured within that thirty (30) day period, then such Mortgagee shall have such
additional time to cure the default as is reasonably necessary under the
circumstances.

29.4          Changes Requested by Mortgagee. Tenant shall not unreasonably
withhold its consent to changes or amendments to this Lease requested by a
Mortgagee, so long as such changes do not alter the basic business terms of this
Lease or otherwise materially diminish any rights or materially increase any
obligations of Tenant.

ARTICLE 30
MISCELLANEOUS

30.1          Parking. Tenant shall be permitted to park automobiles as set
forth in Exhibit H.

30.2          Quiet Enjoyment. Tenant, upon paying the Rent and performing all
of its obligations under this Lease, shall peaceably and quietly enjoy the
Premises, subject to the terms of this Lease and to any mortgage, deed of trust,
lease, or other agreement to which this Lease may be subordinated.

30.3          No Air Rights. This Lease does not grant Tenant any rights to any
view or to light or air over any property, whether belonging to Landlord or any
other person. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Building, the same shall
be without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

30.4          Force Majeure. Any prevention, delay, or stoppage of work to be
performed by Landlord or Tenant that is due to strikes, labor disputes,
inability to obtain labor, materials, equipment, or reasonable substitutes
therefor, acts of God, governmental restrictions, regulations, or controls,
judicial orders, enemy or hostile government actions, civil commotion, war,
terrorism, fire, or other casualty, or other causes beyond the reasonable
control of the party obligated to perform

- 26 -

--------------------------------------------------------------------------------




hereunder, shall excuse performance of the work by that party for a period equal
to the duration of that prevention, delay, or stoppage. Nothing in this Section
shall excuse or delay Tenant’s obligation to pay Rent or other charges under
this Lease.

30.5          Accord and Satisfaction; Allocation of Payment. No payment by
Tenant or receipt by Landlord of a lesser amount than the Rent provided for in
this Lease shall be deemed to be other than on account of the earliest due Rent;
nor shall any endorsement or statement on any check or letter accompanying any
check or payment as Rent be deemed an accord and satisfaction. Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of the Rent or pursue any other remedy provided for in this Lease.
In connection with the foregoing, Landlord shall have the absolute right in its
sole discretion to apply any payment received from Tenant to any account or
other payment of Tenant then not current and due or delinquent. Pursuant to the
requirements of California Civil Code Section 1161.1(c), or any successor
statute, Tenant is hereby placed on actual notice that Landlord’s acceptance of
rent shall not constitute a waiver by Landlord of (a) any preceding breach by
Tenant of any provision of this Lease, other than the failure of Tenant to pay
the particular rent so accepted; or (b) any of Landlord’s rights, including but
not limited to any rights Landlord may have to recover possession of the
Premises or to sue for any remaining rent owed by Tenant.

30.6          Attorneys’ and Other Fees. Should either party institute any
action or proceeding to enforce or interpret this Lease or any provision hereof,
for damages by reason of any alleged breach of this Lease or of any provision
hereof, or for a declaration of rights hereunder, the prevailing party in any
such action or proceeding shall be awarded from the other party all costs and
expenses, including, without limitation, attorneys’ and other fees, reasonably
incurred in good faith by the prevailing party in connection with such action or
proceeding. The term “attorneys’ and other fees” shall mean and include
reasonable attorneys’ fees, accountants fees, expert witness fees and any and
all consultants and other similar fees incurred in connection with the action or
proceeding and preparations therefor. The term “action or proceeding” shall mean
and include actions, proceedings, suits, arbitrations, appeals and other similar
proceedings.

30.7          Construction. Headings at the beginning of each Article, Section
and subsection are solely for the convenience of the parties only and in no way
define, limit, or enlarge the scope or meaning of this Lease. Except as
otherwise provided in this Lease, all exhibits referred to herein are attached
hereto and are incorporated herein by this reference. This Lease shall not be
construed as if either Landlord or Tenant had prepared it, but rather as if both
Landlord and Tenant had prepared it.

30.8          Confidentiality. Tenant acknowledges that the content of this
Lease and any related documents are confidential information. Tenant shall keep
such confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants. In addition to any other remedies to
which Landlord may be entitled if Tenant breaches the foregoing covenant,
Landlord shall have the right to increase the Rent to then current market rent
for the Building.

30.9          Governing Law. This Lease shall be governed by, interpreted under,
and construed and enforced in accordance with the Laws of the State applicable
to agreements made and to be performed wholly within the State.

30.10          Consent. Unless otherwise expressly set forth herein, all
consents and decisions required or permitted of Landlord hereunder shall be
granted, withheld and made in Landlord’s sole discretion. Tenant shall have no
claim and hereby waives the right to any claim against Landlord for money
damages by reason of any refusal, withholding, or delaying by Landlord of any
consent, approval, statement, or satisfaction that Landlord has agreed shall be
subject to a standard of reasonableness. In such event, Tenant’s only remedy
therefor shall be an action for specific performance, injunction, or declaratory
judgment to enforce any right to such consent, approval, statement, or
satisfaction.

30.11          Authority. Tenant shall, at Landlord’s request, deliver a
certified copy of a resolution of its board of directors, if Tenant is a
corporation, or other satisfactory documentation, if Tenant is another type of
entity, authorizing execution of this Lease.

30.12          Duplicate Originals; Counterparts. This Lease may be executed in
any number of duplicate originals, all of which shall be of equal legal force
and effect. Additionally, this Lease may be executed in counterparts, but shall
become effective only after each party has executed a counterpart hereof; all
said counterparts, when taken together, shall constitute the entire single
agreement between the parties.

30.13          Offer. The submission and negotiation of this Lease shall not be
deemed an offer to enter the same by Landlord but the solicitation of such an
offer by Tenant. Tenant agrees that its execution of this Lease constitutes a
firm offer to enter the same which may not be withdrawn for a period of thirty
(30) days after delivery to Landlord (or such other period as may be expressly
provided in any other agreement signed by the parties). During such period and
in reliance on the foregoing, Landlord may, at Landlord’s option, proceed with
any plans, specifications, alterations, or improvements, and permit Tenant

- 27 -

--------------------------------------------------------------------------------




to enter the Premises; but such acts shall not be deemed an acceptance of
Tenant’s offer to enter this Lease, and such acceptance shall be evidenced only
by Landlord’s signing and delivering this Lease to Tenant.

30.14          Further Assurances. Landlord and Tenant each agree to execute any
and all other documents and to take any further actions reasonably necessary to
consummate the transactions contemplated hereby.

30.15          Financial Statements. In order to induce Landlord to enter into
this Lease, Tenant agrees that it shall promptly furnish Landlord, from time to
time, upon Landlord’s written request, with financial statements reflecting
Tenant’s current financial condition. Tenant represents and warrants that all
financial statements, records, and information furnished by Tenant to Landlord
in connection with this Lease are true, correct, and complete in all material
respects.

30.16          Recording. Tenant shall not record this Lease without the prior
consent of Landlord.

30.17          Right to Lease. Landlord reserves the absolute right to create
such other tenancies in the Building as Landlord shall determine to best promote
the interests of the Building and the Project. Tenant does not rely on the fact,
nor does Landlord represent, that any specific tenant or type or number of
tenants shall, during the Term, occupy any space in the Building or the Project.

30.18          Severability. In the event any portion of this Lease shall be
declared by any court of competent jurisdiction to be invalid, illegal or
unenforceable, such portion shall be deemed severed from this Lease, and the
remaining parts hereof shall remain in full force and effect, as fully as though
such invalid, illegal or unenforceable portion had never been part of this
Lease.

30.19          Survival. All indemnity and other unsatisfied obligations set
forth in this Lease shall survive the termination or expiration hereof.

30.20          WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE, OR THE
TRANSACTIONS OR MATTERS RELATED HERETO OR CONTEMPLATED HEREBY.

30.21          Successors and Assigns. This Lease shall apply to and bind the
heirs, personal representatives, and permitted successors and assigns of the
parties.

30.22          Integration of Other Agreements; Amendments. This Lease sets
forth the entire agreement and understanding of the parties with respect to the
matters set forth herein and supersedes all previous written or oral
understandings, agreements, contracts, correspondence and documentation with
respect thereto. Any oral representations or modifications concerning this Lease
shall be of no force or effect. No provisions of this Lease may be amended or
added to except by an agreement in writing signed by the parties or their
respective successors in interest.

30.23          TIME OF THE ESSENCE. TIME IS OF THE ESSENCE OF THIS LEASE AND
EACH AND EVERY TERM AND PROVISION HEREOF.

30.24          Waiver. The waiver by a party of any breach of any term,
covenant, or condition of this Lease shall not be deemed a waiver of such term,
covenant, or condition or of any subsequent breach of the same or any other
term, covenant, or condition. No delay or omission in the exercise of any right
or remedy of a party shall impair such right or remedy or be construed as a
waiver of any default of the other party. Consent to or approval of any act by a
party requiring consent or approval of the other party shall not be deemed to
waive or render unnecessary such consent to or approval of any subsequent act.
Any waiver must be in writing and shall not be a waiver of any other matter
concerning the same or any other provision of this Lease.

30.25          No Surrender. No act or conduct of Landlord, including, without
limitation, the acceptance of keys to the Premises, shall constitute an
acceptance of the surrender of the Premises by Tenant before the expiration of
the Term. Only a written notice from Landlord to Tenant shall constitute
acceptance of the surrender of the Premises and accomplish a termination of the
Lease.

30.26          Number and Gender. As used in this Lease, the neuter includes
masculine and feminine, and the singular includes the plural.

- 28 -

--------------------------------------------------------------------------------




30.27          Days. The term “days,” as used herein, shall mean actual days
occurring, including Saturdays, Sundays and Holidays.

30.28          Joint and Several Liability. If Tenant consists of two (2) or
more parties, each of such parties shall be liable for Tenant’s obligations
under this Lease, and all documents executed in connection herewith, and the
liability of such parties shall be joint and several.

30.29          No Third Party Beneficiaries. Except as otherwise provided
herein, no person or entity shall be deemed to be a third party beneficiary
hereof, including but not limited to any brokers, and nothing in this Lease,
(either expressed or implied) is intended to confer upon any person or entity,
other than Landlord and Tenant (and their respective nominees, successors and
assigns), any rights, remedies, obligations or liabilities under or by reason of
this Lease.

30.30          No Other Inducements. It is expressly warranted by each of the
undersigned parties that no promise or inducement has been offered except as
herein set forth and that this Lease is executed without reliance upon any
statement or representation of any person or party or its representatives
concerning the nature and extent of damages, costs and/or legal liability
therefor.

30.31          Rule Against Perpetuities. Notwithstanding any provision hereof
to the contrary, in the event that the Commencement Date has not occurred within
five (5) years of the date of the execution of this Lease by all parties hereto,
then this Lease shall automatically terminate and be without further force and
effect. The parties acknowledge that the terms of the foregoing sentence are
included herein for the purposes of ensuring that this Lease comply with the
common law Rule Against Perpetuities, and in no way is said five (5) year period
intended as an estimate of the expected timing of the Commencement Date.

30.32          Independent Covenants. This Lease shall be construed as though
the covenants herein between Landlord and Tenant are independent and not
dependent. Tenant hereby expressly waives the benefit of any Laws to the
contrary and agrees that if Landlord fails to perform any of its obligations set
forth herein, Tenant shall not be entitled to make any repairs or perform any
acts hereunder at Landlord’s expense or to any setoff of Rent.

30.33          Arbitration. If this Lease contains options where rental rates
are expressly subject to arbitration, and the parties do not agree upon the
rental rate within the stipulated time, no later than five (5) Business Days
following the expiration of the stipulated time, each party shall select an
arbitrator having not less than ten (10) years’ actual experience in the
commercial real estate brokerage business, and the arbitrators so selected shall
immediately meet for the purpose of hearing and deciding the dispute and fixing
the relevant rate of rent. If the two arbitrators selected agree on the rental
rate, their decision shall be binding on both parties. If the two arbitrators
selected cannot agree on the rental rate within ten (10) Business Days after
appointment (the “Initial Review Period”), but the rental rates differ by less
than five percent (5%), the rental rate shall be the average of the two rates.
If the rental rates differ by more than five percent (5%), no later than five
(5) Business Days following the expiration of the Initial Review Period, the two
arbitrators shall select a third arbitrator with qualifications similar to their
own. Within ten (10) Business Days following appointment, the third arbitrator
shall select one of the two rental rates promulgated by the first two
arbitrators as the rental rate for this Lease. If the arbitrators cannot agree
on the third arbitrator, they shall petition the presiding judge of the local
State court having jurisdiction to appoint such arbitrator to act as an umpire
between the arbitrators selected by Landlord and Tenant. The decision of the
third arbitrator or presiding judge, as the case may be, shall be binding on
both parties. Landlord and Tenant shall each be responsible to pay their
respective arbitrators and will share equally the cost of the third arbitrator.

30.34          No Discrimination. Tenant covenants by and for itself, its heirs,
executors, administrators and assigns, and all persons claiming under or through
Tenant, and this Lease is made and accepted upon and subject to the condition
that there shall be no discrimination against or segregation of any person or
group of persons, on account of race, color, creed, sex, religion, marital
status, ancestry or national origin in the leasing, subleasing, transferring,
use, or enjoyment of the Premises, nor shall Tenant itself, or any person
claiming under or through Tenant, establish or permit such practice or practices
of discrimination or segregation with reference to the selection, location,
number, use or occupancy, of tenants, lessees, sublessees, subtenants or vendees
in the Premises.

30.35   OFAC Compliance.

          30.35.1 As used herein “Blocked Party” shall mean any party or nation
that (a) is listed on the Specially Designated Nationals and Blocked Persons
List maintained by the Office of Foreign Asset Control, Department of the U.S.
Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(Sept. 25, 2001) or other similar requirements contained in the rules and
regulations of OFAC (the “Order”) or in any enabling legislation or other
Executive Orders in

- 29 -

--------------------------------------------------------------------------------




respect thereof (the Order and such other rules, regulations, legislation, or
orders are collectively called the “Orders”) or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”); or (b) has been determined by
competent authority to be subject to the prohibitions contained in the Orders.

          30.35.2 As a material inducement for Landlord entering into this
Lease, Tenant warrants and represents that none of Tenant, any Affiliate of
Tenant, any partner, member or stockholder in Tenant or any Affiliate of Tenant,
or any beneficial owner of Tenant, any Affiliate of Tenant or any such partner,
member or stockholder of Tenant (collectively, a “Tenant Owner”): (a) is a
Blocked Party; (b) is owned or controlled by, or is acting, directly or
indirectly, for or on behalf of, any Blocked Party; or (c) has instigated,
negotiated, facilitated, executed or otherwise engaged in this Lease, directly
or indirectly, on behalf of any Blocked Party. Tenant shall immediately notify
Landlord if any of the foregoing warranties and representations becomes untrue
during the Term.

          30.35.3 Tenant shall not: (a) transfer or permit the transfer of any
interest in Tenant or any Tenant Owner to any Blocked Party; or (b) make a
Transfer to any Blocked Party or party who is engaged in illegal activities.

          30.35.4 If at any time during the Term (a) Tenant or any Tenant Owner
becomes a Blocked Party or is convicted, pleads nolo contendere, or is indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering; (b) any of the representations or
warranties set forth in this Section become untrue; or (c) Tenant breaches any
of the covenants set forth in this Section, the same shall constitute a Default.
In addition to any other remedies to which Landlord may be entitled on account
of such Default, Landlord may immediately terminate this Lease and refuse to pay
any Allowance or other disbursements due to Tenant under this Lease.

30.36          ERISA. Tenant has been informed that a specified pension plan has
an interest in the Project. Tenant hereby represents and warrants that it is not
a party in interest to such plan, within the meaning of Section 3(14) of the
Employee Retirement Income Security Act of 1974, as amended.

30.37          Waiver of Certain California Code Sections. The parties
understand and agree that the provisions of this Lease shall govern the parties’
rights and obligations with respect to the matters addressed herein.
Accordingly, and without limitation to the generality of the provisions of this
Lease concerning the waiver of certain statutory provisions, Tenant hereby
specifically waives its rights under the following provisions of California Law
(as each may be amended or recodified from time to time): (a) Civil Code
Sections 1932 and 1933(4), concerning the termination of a lease (whether prior
to or after the commencement of this Lease term) on account of the condition of
the premises; (b) Civil Code Sections 1941 and 1942, concerning the making of
repairs at a landlord’s expense; (c) Code of Civil Procedure Section 1265.130,
concerning the right to petition the Superior Court to terminate a lease in the
event of a partial taking of the premises by condemnation; and (d) Code of Civil
Procedure Sections 473 and 1179 and Civil Code Section 3275, concerning rights
and redemption or reinstatement of a tenant after it is dispossessed of its
premises.

- 30 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties have executed this Lease, under seal, as of the
date first-above written.

 

 

 

 

 

 

VON KARMAN MICHELSON CORPORATION, a Delaware corporation

 

 

 

 

 

Witness:

 

By:               -s- [ILLEGIBLE] [d68364001.jpg]

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

Printed Name: Signatory

 

Date: 

 

 

 

--------------------------------------------------------------------------------

 

Title: Signatory

 

 

 

 

 

 

 

Date: Signatory

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

TENANT:

 

 

 

 

 

Witness:
-s- [ILLEGIBLE] [d68364003.jpg]

 

QUALITY SYSTEMS, INC., a California corporation

By:     -s- Paul Holt [d68364002.jpg]

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

Date: 9/6/05

 

Printed Name: Paul Holt

 

 

 

 

 

 

 

Title: CFO

 

 

 

 

 

 

 

Date: 9/6/05

 

 

 

 

 

 

 

 

(SEAL)

- 31 -

--------------------------------------------------------------------------------




ADDENDUM #1

Cancellation Option

Provided no Default has occurred and Tenant has given at least nine (9) months’
prior written notice (the “Notice Deadline”), Tenant shall have the option to
cancel its obligations under this Lease effective at the end of the thirty-sixth
(36th) month of the Term by making a payment to Landlord no later than the end
of the thirty-third (33rd) month of the Term equal to the sum of Landlord’s
unamortized deal costs (i.e. leasehold improvements, commissions, etc.)
associated with this Lease based upon an interest rate of eight percent (8%) per
annum, with such amortization commencing after (i) the date any Conditional Rent
has ceased (with respect to the initial costs incurred by Landlord); and (ii)
the date any such costs are incurred by Landlord (if Tenant has expanded the
Premises prior to such termination) (collectively, the “Termination Fee”). At
least ninety (90) days prior to the Notice Deadline, Tenant shall send Landlord
notice requesting the amount of the Termination Fee, such that Tenant will know
the correct Termination Fee to be tendered to Landlord as provided above. If
Tenant does not request the amount of the Termination Fee as provided herein,
Tenant’s failure to tender the correct Termination Fee as provided above shall
render the exercise of such option null and void.

- 32 -

--------------------------------------------------------------------------------




EXHIBIT A–FLOOR PLAN OF THE PREMISES

(FLOOR PLAN OF THE PREMISES) [d68364004.jpg]

- 1 -

--------------------------------------------------------------------------------




EXHIBIT B–SITE PLAN OF BUILDING

(PLAN OF BUILDING) [d68364005.jpg]

- 1 -

--------------------------------------------------------------------------------




EXHIBIT C - LEGAL DESCRIPTION

Land situated in the State of California, County of Orange, City of Irvine
described as follows:

PARCEL A:

PARCEL 2, AND AN UNDIVIDED 31.17 PERCENT INTEREST IN PARCEL 5 AS SHOWN ON PARCEL
MAP NO. 84-601 RECORDED IN BOOK 191, PAGES 18 THROUGH 21 INCLUSIVE OF PARCEL
MAPS, OFFICE RECORDS OF ORANGE COUNTY, CALIFORNIA.

EXCEPT ANY AND ALL OIL, OIL RIGHTS, MINERALS, MINERAL RIGHTS, NATURAL GAS RIGHTS
AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN, GEOTHERMAL STEAM, AND ALL
PRODUCTS DERIVED FROM ANY OF THE FOREGOING, THAT MAY BE WITHIN OR UNDER THE
LAND, TOGETHER WITH THE PERPETUAL RIGHT OF DRILLING, MINING, EXPLORING AND
OPERATING THEREFOR AND STORING IN AND REMOVING THE SAME FROM THE LAND OR ANY
OTHER LAND, INCLUDING THE RIGHT TO WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE
FROM LANDS OTHER THAN THOSE CONVEYED HEREBY, OIL OR GAS WELLS, TUNNELS AND
SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF THE LAND, AND TO BOTTOM SUCH
WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH
OR BEYOND THE EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP,
MAINTAIN, REPAIR, DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT, HOWEVER,
THE RIGHT TO DRILL, MINE, STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE
UPPER 500 FEET OF THE SUBSURFACE OF THE LAND, AS RESERVED IN DEED FROM BERTEA
CORPORATION, RECORDED NOVEMBER 29, 1978 IN BOOK 12941, PAGE 977 OF OFFICIAL
RECORDS.

PARCEL B:

A NON-EXCLUSIVE EASEMENT APPURTENANT TO PARCEL A, ABOVE DESCRIBED, FOR THE
MAINTENANCE OF TREES, SHRUBS AND OTHER LANDSCAPING OVER AND ACROSS THE
SOUTHWESTERLY 3.00 FEET OF PARCEL A AS SHOWN ON PARCEL MAP NO. 81-602, RECORDED
IN BOOK 165, PAGES 18 THROUGH 21, INCLUSIVE OF PARCEL MAPS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.

PARCEL C:

AN UNDIVIDED 36.78 PERCENT OWNERSHIP INTEREST IN AND TO CERTAIN IMPROVEMENTS
DESIGNATED AS “CENTRAL PLANT FACILITIES” AS SUCH

- 1 -

--------------------------------------------------------------------------------




TERM AND INTEREST IS DEFINED IN THAT CERTAIN TENANCY IN COMMON AGREEMENT AND
AMENDED AND RESTATED AGREEMENT OF ESTABLISHMENT OF COVENANTS, CONDITIONS AND
RESTRICTIONS AND GRANT OF EASEMENTS FOR KOLL CENTER IRVINE DATED AS OF MAY 10,
1989 AND RECORDED ON MAY 18, 1989 AS INSTRUMENT NO. 89-265502, AND AS AMENDED BY
AN INSTRUMENT RECORDED JULY 11, 1989 AS INSTRUMENT NO. 89-365834, BOTH OF
OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA (COLLECTIVELY THE “AGREEMENT”).

PARCEL D:

A NON-EXCLUSIVE EASEMENT APPURTENANT TO PARCEL A, ABOVE DESCRIBED, OVER, UNDER
AND ACROSS THE COMMON AREAS (AS DEFINED IN THE AGREEMENT) FOR THE CONSTRUCTION,
MAINTENANCE AND USE OF UTILITIES AS MORE FULLY DESCRIBED IN SECTION 8.01(a) OF
THE AGREEMENT.

PARCEL E:

A NON-EXCLUSIVE EASEMENT APPURTENANT TO PARCEL A, ABOVE DESCRIBED, OVER, UNDER
AND ACROSS THE COMMON AREAS FOR ACCESS, INGRESS AND EGREES OVER AND ACROSS ALL
ACCESS WAYS SUFFICIENT TO GUARANTEE ACCESS TO AND FROM ALL PARKING FACILITIES
(AS DEFINED IN THE AGREEMENT) AND FROM ADJACENT PUBLIC STREETS AS MORE FULLY
DESCRIBED IN SECTION 8.01(b) OF THE AGREEMENT.

PARCEL F:

A NON-EXCLUSIVE EASEMENT APPURTENANT TO PARCEL A, ABOVE DESCRIBED, FOR ACCESS,
INGRESS AND EGRESS OVER AND THROUGH AN UNDERGROUND TUNNEL AS MORE FULLY
DESCRIBED IN SECTION 8.01(c) OF THE AGREEMENT.

PARCEL G:

A NON-EXCLUSIVE EASEMENT APPURTENANT TO PARCEL A, ABOVE DESCRIBED, OVER, UNDER
AND ACROSS THE COMMON AREAS FOR PARKING OF VEHICLES AS MORE FULLY DESCRIBED IN
SECTION 8.01(d) OF THE AGREEMENT, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
IN SUCH SECTION 8.01(d).

          Together with all of Grantor’s right, title and interest in and to all
appurtenances thereto and all improvements thereon.

- 2 -

--------------------------------------------------------------------------------




EXHIBIT D - TERM CERTIFICATION

              The undersigned, as Tenant, under that certain lease dated
______________________ (the “Lease”) with Von Karman Michelson Corporation, as
Landlord, hereby certifies as follows:

1.           That the undersigned has entered into occupancy of the Premises
described in the Lease.

2.           That the Lease is in full force and effect and has not been
assigned, modified, supplemented or amended in any way, except as follows:

3.           That the Lease represents the entire agreement between the parties
as to said leasing.

4.           That the Commencement Date of the Lease is:
__________________________. The Lease expires on _________________________.

5.           That all conditions of the Lease to be performed by Landlord and
necessary to the enforceability of the Lease have been satisfied.

6.           That there are no defaults by either Tenant or Landlord under the
Lease.

7.           That no rents have been prepaid, other than as provided in the
Lease.

8.           That on this date there are no existing defenses or offsets, which
the undersigned has against the enforcement of the Lease by Landlord.

9.           That the undersigned has received ________ set(s) of keys to the
Premises on this date.

              EXECUTED this ________ day of___________________________, 20___.

 

 

 

 

TENANT:

 

 

 

 

 

QUALITY SYSTEMS, INC.

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

 

 

Printed Name:

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

- 1 -

--------------------------------------------------------------------------------




EXHIBIT E – CONSTRUCTION

          This Exhibit sets forth the terms and conditions relating to
construction work in the Premises. All references in this Exhibit to capitalized
terms or “this Lease” shall mean the relevant portion of the lease to which this
Exhibit is attached and of which this Exhibit forms a part.

          A.             GENERAL CONDITIONS FOR CONSTRUCTION BY TENANT.

          1.             Inspection by Landlord. Landlord shall have the right
to inspect work at all times; provided however, Landlord’s failure to inspect
any work shall in no event constitute a waiver of any of Landlord’s rights
hereunder, nor shall Landlord’s inspection of the work constitute Landlord’s
approval thereof. Should Landlord disapprove any work, Landlord shall notify
Tenant in writing of such disapproval and shall specify the items disapproved.
In the event Landlord disapproves of any matter that might adversely affect any
Building System, the structure or exterior appearance of the Building or any
other tenant, Landlord may, take such action as Landlord deems necessary, at
Tenant’s expense and without incurring any liability on Landlord’s part, to
correct any such matter, including, without limitation, causing the cessation of
the applicable work.

          2.             Insurance. In addition to any insurance that may be
required under this Lease, Tenant shall secure, pay for and maintain or cause
Tenant’s contractors to secure, pay for and maintain during the continuance of
any work, the following insurance:

          (a)           Worker’s Compensation and Employer’s Liability Insurance
with limits of not less than $500,000, or such higher amounts as may be required
from time to time by applicable Laws.

          (b)           Commercial General Liability Insurance (including
Contractor’s Protective Liability) in an amount not less than $1,000,000 per
occurrence, whether involving bodily injury liability (or death resulting
therefrom) or property damage liability or a combination thereof with a minimum
aggregate limit of $2,000,000, and with umbrella coverage with limits not less
than $5,000,000. Such insurance shall provide for explosion and collapse,
completed operations coverage and broad form blanket contractual liability
coverage and shall insure against any and all claims for bodily injury,
including death resulting therefrom, and damage to the property of others and
arising from its operations under the contracts whether such operations are
performed by Tenant’s contractors or by anyone directly or indirectly employed
by any of them.

          (c)           Automobile Liability Insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired, or
non-owned in an amount not less than $500,000 for each person in one accident,
and $1,000,000.00 for injuries sustained by two or more persons in any one
accident and property damage liability in an amount not less than $1,000,000.00
for each accident. Such insurance shall insure against any and all claims for
bodily injury, including death resulting therefrom, and damage to the property
of others arising from its operations under the contracts, whether such
operations are performed by Tenant’s contractors, or by anyone directly or
indirectly employed by any of them.

          (d)            “All-risk” builder’s risk insurance for the full
insurable value of the work. This insurance shall include the interests of
Landlord and Tenant (and their respective contractors and subcontractors of any
tier to the extent of any insurable interest therein) in the work and shall
insure against physical loss or damage including, without duplication of
coverage, theft vandalism and malicious mischief. If any materials will be
stored offsite or will be in transit to the job site and are not covered under
said “all-risk” builder’s risk insurance, then Tenant shall effect and maintain
similar property insurance on such materials. Any loss insured under said
“all-risk” builder’s risk insurance shall be adjusted with Landlord and Tenant
and made payable to Landlord, as trustee for the insureds, as their interests
may appear.

          (e)           All policies (except the worker’s compensation policy)
shall be endorsed to include the Landlord Related Parties as additional
insureds. The waiver of subrogation provisions contained in the Lease shall
apply to all property insurance policies to be obtained by Tenant pursuant to
this section. All insurance policies shall provide that all additional insureds
shall be given thirty (30) days’ prior written notice of any reduction,
cancellation or non-renewal of coverage (except that ten (10) days’ notice shall
be sufficient in the case of cancellation for non-payment of premium) and shall
provide that the insurance coverage afforded to the additional insureds shall be
primary to any insurance carried independently by said additional insureds.
Certificates for all insurance required hereunder shall be delivered to Landlord
before the commencement of construction and before any contractor’s equipment is
moved onto the Property.

- 1 -

--------------------------------------------------------------------------------




          3.             Lien Free Completion.

          (a)           Landlord may require, at Landlord’s sole option, that
Tenant provide to Landlord such security as reasonably determined by Landlord to
protect Landlord against any liability in connection with the work, including
but not limited to a lien and completion bond naming Landlord as a co-obligee.

          (b)           Tenant shall use its best efforts to obtain or cause to
be obtained a “no-lien” contract from each of Tenant’s contractors. All
subcontractors under each of the contracts shall be given a notice of such
no-lien contract before such subcontractor furnishes any labor or materials. If
Tenant is unable to obtain or cause to be obtained a no-lien contract from any
proposed contractor, Tenant shall give written notice of such fact to Landlord,
and Landlord shall have the right to disapprove such contactor. Upon completion
of the work, Tenant shall furnish Landlord with full and final waivers of liens
and contractors’ affidavits and statements, in such form as may be required by
Landlord, Landlord’s title insurance company and any Mortgagee, from all parties
performing labor or supplying materials or services in connection with the work
showing that all of said parties have been compensated in full.

          (c)           If Tenant fails to make any payment relating to the
work, Landlord, as its option, may complete the work, make such payment and hold
Tenant liable for the costs thereof.

          4.             Plan Approval. Landlord’s approval of Tenant’s plans
will not be unreasonably withheld, provided that (a) they comply with all Laws;
(b) the improvements do not adversely affect (as determined by Landlord) the
Building’s structure or the Building’s Systems (including, without limitation,
the Building’s restrooms or mechanical rooms), the exterior appearance of the
Building, or the appearance of the Common Areas; (c) the plans are sufficiently
detailed to allow construction of the improvements in a good and workmanlike
manner; and (d) construction of the improvements conforms to the requirements
set forth in this Exhibit. Notwithstanding that any plans prepared by Tenant or
its space planner, architect or engineer are reviewed by Landlord and
notwithstanding any advice or assistance that Landlord may render to Tenant,
Landlord shall have no liability whatsoever for the completeness, design or
sufficiency of such plans, or the compliance of such plans with Laws.

          5.             Change Orders. Tenant shall make no changes or
modifications to the plans approved by Landlord without Landlord’s prior written
consent. Such approval shall not be unreasonably withheld or delayed, as long as
such requested change meets (a) through (d) in Section 4 above and the same
would not delay the completion of the work. If any change order would increase
the cost of construction, as a condition of such approval Landlord may require
that Tenant deposit any increased cost with Landlord, or provide Landlord with
other security therefor acceptable to Landlord.

          6.             Pre-Construction Activity. At least thirty (30) days
prior to commencement of any work, Tenant shall submit the following information
and items to Landlord for Landlord’s review and approval:

          (a)           The proposed plans.

          (b)           A detailed critical path construction schedule
containing the major components of the work and the time required for each,
including the scheduled commencement date of construction of the work, milestone
dates and the estimated date of completion of construction.

          (c)           An itemized statement of estimated construction cost,
including fees for permits and architectural and engineering fees.

          (d)           Evidence satisfactory to Landlord in all respects of
Tenant’s ability to pay the cost of the work as and when payments became due.

          (e)           The names and addresses of Tenant’s contractors (and
said contractor’s subcontractors) and materialmen to be engaged by Tenant for
the work (individually, a “Tenant Contractor,” and collectively, “Tenant’s
Contractors”). Landlord may designate a list of approved contractors for
performance of those portions of work involving electrical, mechanical,
plumbing, heating, air conditioning or life safety systems, from which Tenant
must select its contractors for such, designated portions of work (“Approved
Contractors”). Landlord has the right to disapprove any of Tenant’s Contractors
that are not Approved Contractors.

          (f)           Certificates of insurance as required herein.

- 2 -

--------------------------------------------------------------------------------




No work by Tenant shall proceed until Landlord has approved all of the foregoing
items.

          7.           Performance of Work.

          (a)           All work by Tenant shall be performed under a valid
permit when required, a copy of which shall be furnished to Landlord before
commencement of such work.

          (b)           All work shall comply in all respects with (i) all
applicable Laws; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

          (c)           Tenant’s contractors shall be licensed contractors,
possessing good labor relations, capable of performing quality workmanship and
working in harmony with Landlord’s contractors and subcontractors in the
Building. All work shall be coordinated with any other construction or other
work in the Building in order not to adversely affect construction work being
performed by or for Landlord or its tenants.

          (d)           Tenant shall use only new, first-class materials, except
where explicitly shown in the plans approved by Landlord. All work shall be done
in a good and workmanlike manner. Tenant shall obtain contractors’ warranties of
at least one (1) year duration from the completion of the work against defects
in materials and workmanship.

          (e)           At Tenant’s expense, Tenant shall engage the services of
an on-site project manager approved in advance by and reasonably acceptable to
Landlord, who will be charged with the task of performing daily supervision of
the work. Such on-site manager shall be familiar with the Rules and Regulations
and the construction procedures for the Building and all personnel of the
Building engaged directly or indirectly in the management, operation and
construction of the Building. Such on-site project manager shall be accountable
and responsible to Tenant and to Landlord and, where necessary, shall serve as a
liaison between Landlord and Tenant with respect to the work.

          (f)           Tenant shall pay to Landlord a percentage of the cost of
any tenant work (such percentage, which shall vary depending upon whether or not
Tenant orders the work directly from Landlord, to be established by Landlord on
a uniform basis for the Building) sufficient to compensate Landlord for all
overhead, general conditions, fees and other costs and expenses arising from
Landlord’s supervision of or involvement with such work.

          8.             As-Built Plans and Specifications. Immediately after
completion of any work on the Premises by Tenant, Tenant shall deliver to
Landlord “as-built” plans and specifications (including all working drawings)
for the work.

          9.             Miscellaneous.

          (a)           Landlord shall, consistent with its obligations to other
tenants of the Building, make the freight elevator reasonably available to
Tenant in connection with its work, subject to scheduling by Landlord and the
Rules and Regulations.

          (b)           All construction work shall be performed in conformity
with the Contractor Rules and Regulations set forth in Exhibit E-2. Landlord
shall have the right to order Tenant or any of Tenant’s contractors who violate
the requirements imposed on Tenant or Tenant’s contractors in performing work to
cease work and remove its equipment and employees from the Building.

          B.             INITIAL BUILD-OUT

          1.             Definitions.

          (a)           “Substantial Completion” of the Premises shall occur
upon the completion of construction of the Tenant Improvements in the Premises,
with the exception of any Punchlist Items and any tenant fixtures,
work-stations, built-in furniture, or equipment to be installed by Tenant.
Substantial Completion shall have occurred even though minor details of
construction, decoration, landscaping or mechanical adjustments remain to be
completed.

          (b)           “Tenant Delay” shall mean each day of delay in the
performance of the work that occurs because of (i) Tenant’s failure to timely
deliver or approve any required documentation; (ii) any change by Tenant to the
construction plans; (iii) any specification by Tenant of materials or
installations in addition to or other than Landlord’s standard finish-out
materials or Tenant’s requirement for materials, components, finishes or
improvements that are not available in a

- 3 -

--------------------------------------------------------------------------------




commercially reasonable time given the anticipated Possession Date; (iv)
postponement of any work at the request of Tenant; (v) the failure by Tenant’s
architect, space planner or other agent or contractor, to timely prepare plans,
pull permits, provide approvals or perform any other act required hereunder;
(vi) the failure of Tenant to pay, when due, any amounts required to be paid by
Tenant; (vii) Tenant’s failure to attend any meeting with Landlord, any
architect, design professional, or any contractor, or their respective employees
or representatives, as may be required or scheduled hereunder or otherwise
necessary in connection with the preparation or completion of any construction
documents; (viii) a breach by any Tenant Related Parties of the terms of this
Exhibit or this Lease; (ix) changes in any of the construction plans because the
same do not comply with Laws (if the same were prepared by Tenant); and (x) any
other acts or omissions of any Tenant Related Parties.

          (c)           “Tenant Improvements” shall mean the improvements to the
Premises set forth in Exhibit E-l.

          (d)           “Total Construction Costs” shall mean the entire cost of
constructing the Tenant Improvements, including space planning and preparation
of the construction plans, labor and materials, electrical and other utility
usage during construction, additional janitorial services, trash removal,
general tenant signage, related taxes and insurance costs, the fees of any
construction managers and any administrative fee to Landlord.

          2.             Punchlist. If Landlord constructs the Tenant
Improvements, Landlord will notify Tenant when Landlord considers Substantial
Completion to have occurred. Within three (3) Business Days thereafter,
Landlord’s representative and Tenant’s representative shall conduct a
walk-through of the Premises and identify any necessary touch-up work, repairs
and minor completion items that are necessary for final completion of the Tenant
Improvements (the “Punchlist Items”). Neither Landlord’s representative nor
Tenant’s representative shall unreasonably withhold his or her agreement on
Punchlist Items. Landlord shall use reasonable efforts to complete all Punchlist
Items within thirty (30) days after agreement thereon; however, Landlord shall
not be obligated to engage overtime labor in order to complete such items.

          3.             Warranties. If Landlord constructs the Tenant
Improvements, Landlord shall use reasonable efforts to obtain a warranty from
Landlord’s contractor against defects in materials and workmanship for one (1)
year following Substantial Completion. Landlord hereby assigns to Tenant all
warranties and guaranties by the contractor, and Tenant hereby waives all claims
against Landlord relating to, or arising out of the construction of, the Tenant
Improvements.

          4.             Miscellaneous.

          (a)           Provided the same will not interfere with the Landlord
Work, Landlord shall allow Tenant access to the Premises prior to the
Substantial Completion of the Landlord Work for the purpose of installing
Tenant’s equipment or fixtures (including Tenant’s data and telephone equipment)
in the Premises. Prior to Tenant’s entry into the Premises as permitted by the
terms of this section, Tenant shall submit a schedule detailing the timing and
purpose of Tenant’s entry to Landlord for its approval. Any such early occupancy
shall be on all the terms and conditions contained in this Lease, except for the
payment of Base Rent and Tenant’s Cost Allocation.

          (b)           Unless otherwise indicated, all references herein to a
“number of days” shall mean and refer to calendar days. If any item requiring
approval is timely disapproved by Landlord, the procedure for preparation of the
document and approval thereof shall be repeated until Landlord approves the
document.

          (c)           Notwithstanding any provision to the contrary contained
in this Lease, if a Default has occurred at any time prior to Substantial
Completion, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to this Lease, Landlord shall have the right to cause the
contractor to cease the construction of the Premises (in which case, Tenant
shall be responsible for any delay in Substantial Completion caused by such work
stoppage); and (ii) all other obligations of Landlord under the terms of this
Exhibit shall be forgiven until such time, if any, as such Default may be cured.

- 4 -

--------------------------------------------------------------------------------




EXHIBIT E-1 – TENANT IMPROVEMENT WORK

          Landlord shall construct the Tenant Improvements in substantial
accordance with a mutually agreed upon final plan, provided, however, the Total
Construction Costs that result from any changes to the initial space and pricing
plan attached hereto as Schedule 1 or any shall be at Tenant’s sole cost and
expense. Additionally, notwithstanding anything in the Lease to the contrary,
Tenant shall be solely responsible for the Total Construction Costs for any and
all moveable sound doors located in the Premises and for any “Bid Alternates” as
shown on page 8 of Schedule 1. Tenant hereby agrees to pay all Total
Construction Costs owed by Tenant to Landlord, upon demand, prior to Substantial
Completion of the Tenant Improvements.

- 1 -

--------------------------------------------------------------------------------




Schedu1e 1

(KEY PLAN) [d68364006.jpg]

- 2 -

--------------------------------------------------------------------------------




(KEY PLAN) [d68364007.jpg]

- 3 -

--------------------------------------------------------------------------------




(AS BUILT DEMOLITION PLAN) [d68364008.jpg]

- 4 -

--------------------------------------------------------------------------------




(PRICING PLAN) [d68364009.jpg]

- 5 -

--------------------------------------------------------------------------------




[d68364010.jpg]

LEAVE SPRINKLERS INTACT AS-IS. ALL FIRE LIFE SAFETY EQUIPMENT SHALL BE
LEFT IN PLACE. IF STRUCTURE IS HOLDING THE ITEM IS REMOVED, THE
CONTRACTOR SHALL SUPPORT THE FIRE LIFE SAFETY DEVICE IN A MANNER THAT
DOES NOT IMPAIR IT’S FUNCTION AT ANY TIME.

DEMO ALL DATA/TELE CABLING IN CEILING BACK TO ORIGINAL DEMARK.

GENERAL NOTES

ABANDON PLUMBING LINES AND DRAINS TO BE REMOVED BACK TO POINT OF
ORIGINATION AS REQUIRED FOR NEW TENANTS BUILD-OUT.

SPACE SHOULD BE LEFT IN A CLEAN AND BROOM SWEPT CONDITION.

INTENT OF THE DRAWINGS IS TO SHOW EXISTING SITE AND BUILDING CONDITIONS
WITH INFORMATION DEVELOPED FROM THE ORIGINAL CONSTRUCTION DOCUMENTS,
FIELD AND OWNERS RECORDS, AND TO GENERALLY SHOW THE AMOUNT AND TYPE OF
DEMOLITION AND REMOVALS REQUIRED TO PREPARE EXISTING AREAS FOR WORK.
CONTRACTOR SHALL MAKE A DETAILED SURVEY OF EXISTING CONDITIONS PERTAINING
TO THE WORK BEFORE COMMENCING DEMOLITION. REPORT DISCREPANCIES BETWEEN
DRAWINGS AND ACTUAL CONDITIONS TO THE ARCHITECT FOR INSTRUCTIONS.

MAINTAIN FULLY CHARGED FIRE EXTINGUISHER READILY AVAILABLE DURING ALL
DEMOLITION OPERATIONS.

ALL REMOVED MATERIAL OTHER THAN ITEMS TO BE SALVAGED OR REUSED SHALL
BECOME CONTRACTORS PROPERTY U.N.O., AND SHALL BE REMOVED FROM OWNER’S
PROPERTY. CLEAN UP AND DISPOSE OF DEBRIS PROMPTLY AND CONTINUOUSLY AS
THE WORK PROGRESSES. SECURE AND PAY FOR REQUIRED HAULING PERMITS, PAY
DUMPING FEES AND CHARGES.

- 6 -

--------------------------------------------------------------------------------




[d68364011.jpg]

PRICING KEYNOTES

GO TO VERIFY IF EXISTING FOLDING PARTITION AT GROUND FLOOR CAN BE REUSED.
IF NOT, PROVIDE PRICE FOR NEW FOLDING PARTITION BY MODERNFOLD.

NEW CARPET THROUGHOUT U.N.O., DESIGNWEAVE TEMPEST ESQUIRE W/ 4" BURKE
BASE, COLORS TBS.

NEW VCT FLOORING, ARMSTRONG STANDARD EXCELON WITH 4" BURKE BASE, COLORS
TBS. PROVIDE TRANSITIONS STRIPS WHERE NEEDED.

PROVIDE AND INSTALL BUILDING STANDARD LOCKSET AT ALL OFFICES DOORS.

PAINT ENTIRE SUITE. ICI EGGSHELL FINISH 2 COATS MIN. COLOR TBS.

EXISTING RELOCATED SINGLE INTERIOR DOOR AND ASSEMBLY. VERIFY DOOR IS IN
PROPER WORKING ORDER, REPAIR AS REQUIRED. CLEAN AS REQUIRED FOR LIKE NEW
APPEARANCE.

NEW PLASTIC LAMINATE UPPER AND LOWER CABINETS WITH BUILDING STANDARD SINK
PER ADA, OPENING FOR UNDERCOUNTER REFRIGERATOR, OPENING FOR TENANT
SUPPLIED AND INSTALLED MICROWAVE, COFFEE MAKER AND WATER COOLER.

PROVIDE AND INSTALL TWO (2) SEPERATE T-STATS AT TRAINING ROOM.

LIGHTS AT TRAINING ROOMS TO BE SWITCHED SEPERATELY. SEE BID ALTERNATES
‘B’ AND ‘C’.

NEW 20 MINUTE RATED SINGLE CORRIDOR DOOR. MATCH EXISTING IN CORRIDOR.

NEW 3/4" FIRE TREATED PLYWOOD TELEPHONE BACKBOARD WITH 2" CONDUIT TO BASE
BUILDING TELEPHONE ROOM. PAINT TO MATCH WALL.

1

2

3

4

5

6

7

8

9

10

11

- 7 -

--------------------------------------------------------------------------------




[d68364012.jpg]

BID ALTERNATE

PROVIDE ALTERNATE PRICE FOR BLACK OUT BLINDS BY MECHO SHADE AT ALL

EXTERIOR GLAZING, TYPICAL.

PROVIDE ALTERNATE PRICE TO REWORK 2Î4 LIGHT FIXTURES AT TRAINING ROOM TO
HAVE THE CAPABILITY OF HALF ON AND HALF OFF.

PROVIDE ALTERNATE PRICE FOR SIX (6) NEW BUILDING STANDARD DOWNLIGHTS AT
TRAINING ROOMS ON DIMMER SWITCHES – EACH ROOM SWITCHED SEPARATE. EXIT
2Î4’S WILL BE RELOCATED AS REQUIRED, PROVIDE SEPARATE SWITCH FOR 2Î4.

A

B

C

- 8 -

--------------------------------------------------------------------------------




[d68364013.jpg]

PRICING SYMBOLS

PRICING KEYNOTE.

DEMOLITION KEYNOTE.

EXISTING DOOR TO REMAIN.

EXISTING DOOR TO BE REMOVED.

REMOVE ALL HVAC/ELECTRICAL TIES BETWEEN SUITES.

EXISTING PARTITION TO BE REMOVED.

EXISTING PARTITION TO REMAIN

NEW PARTITION, TO SUSPENDED CEILING ABOVE

A

UNO.

NEW PARTITION, FLOOR TO SUSPENDED CEILING GRIP, 2-1/2"Î25GA. MTL. STUDS
@24" O.C. W/ 5/8" TYP. “X” GYP. BD.,

A

#

#

- 9 -

--------------------------------------------------------------------------------




[d68364014.jpg]

DEMOLITION NOTES

REMOVE INTERIOR TENANT NON LOAD BEARING WALL AND ASSOCIATED
ELECTRICAL, DATA AND TELEPHONE. PULL ALL WIRING BACK TO APPROPRIATE
SUB PANELS.

CONTRACTOR TO REMOVE EXISTING DOOR AND FRAMES. WHERE POSSIBLE, REUSE/
RELOCATE ALL EXISTING DOOR ASSEMBLIES IN NEW BUILD OUT.

REMOVE ALL FLOOR COVERING THROUGHOUT TENANT SPACE. SCRAPE ALL FLOORS
CLEAN OF ALL ADHESIVE, PAD ETC. TO SMOOTH FINISH AND BROOM CLEAN.
REMOVE EXISTING WALL FINISHES, SKIM COAT TENANT WALLS TO PREPARE FOR
APPROVED FINISH.

LEAVE SPRINKLERS INTACT AS-IS DURING DEMO ONLY. ALL FIRE LIFE SAFETY
EQUIPMENT SHALL BE LEFT IN PLACE. IF STRUCTURE IS HOLDING THE ITEM IS
REMOVED, THE CONTRACTOR SHALL SUPPORT THE FIRE LIFE SAFETY DEVICE IN A
MANNER THAT DOES NOT IMPAIR IT’S FUNCTION AT ANY TIME.

CUT IN NEW 3' -0" DOORWAY, HEIGHT TO MATCH EXISTING AT CORRIDOR.

REMOVE EXISTING GLASS AND STORE IN BUILDING STORAGE OR AS DIRECTED
BY BUILDING OWNER.

1

2

3

4

5

6

- 10 -

--------------------------------------------------------------------------------




[d68364015.jpg]

PRICING GENERAL NOTES

PROVIDE BACKING IN WALLS FOR WALL HUNG FIXTURES AND CABINETS

FE

PROVIDE FIRE EXTINGUISHER IN SEMI-RECESSED CABINET- WHITE J.L

INDUSTRIES OR EQ. 75' -0" APART.

ALL FURNITURE IS SUPPLIED BY TENANT- NOT IN CONTRACT.

NEW ELECTRICAL PER PLAN.

CONTRACTOR TO REPLACE ALL DISCOLORED OR DAMAGED CEILING TILES WITH NEW
TO MATCH EXISTING.

CONTRACTOR TO ALLOW FOR NEW BUILDING STANDARD EXIT SIGNS AND NEW
FLUORESCENT FIXTURES AS REQUIRED AT NEW OFFICE LAYOUT.

STANDARD COLOR FOR OUTLETS IS TO MATCH EXISTING, CHANGE OUT ALL OUT NOT
MATCHING BUILDING STANDARD.

TOTAL ENERGY CONSUMPTION FOR POWER IS 6.0 WATTS PER SQUARE FOOT OR AS
REQUIRED BY C.A.C. TITLE 24.

ELECTRICAL CONTRACTOR TO VERIFY THAT ALL CIRCUITS ARE ADEQUATE FOR NEW
REQUIREMENTS, INSTALL NEW CONDUIT IF REQUIRED.

CONTRACTOR SHALL PROVIDE ELECTRICAL AND MECHANICAL DRAWINGS STAMPED
AND SIGNED BY LICENSED ENGINEERS. - ALL HVAC, MECHANICAL, FIRE LIFE SAFETY,
SPRINKLERS AND ELECTRICAL WORK TO BE DESIGN-BUILD.

HEIGHT OF EXISTING ELECTRICAL OUTLETS MAY REQUIRE RELOCATION.

- 11 -

--------------------------------------------------------------------------------




[d68364016.jpg]

POWER & TELEPHONE SYMBOLS

EXISTING DUPLEX ELECTRICAL OUTLET.

EXISTING DATA OUTLET.

EXISTING QUADRAPLEX ELECTRICAL OUTLET.

NEW SINGLE GANG TELEPHONE BOX/DATA. PROVIDE 3/4" CONDUIT AND STUB-UP
AT +6" ABOVE THE CEILING MOUNT BOX AT THE SAME HEIGHT AS THE
ELECTRICAL OUTLET BOX(V/D CABLES).

NEW DEDICATED DUPLEX ELECTRICAL OUTLET. OUTLET IS WALL MOUNTED 15"
AFF UNLESS NOTED OTHERWISE, PROVIDE 120V, SINGLE PHASE, 15 AMP., THREE
WIRE (GROUNDED), WITH 1/2" CONDUIT.

NEW DUPLEX ELECTRICAL OUTLET. OUTLET IS WALL MOUNTED 15" AFF UNLESS
NOTED OTHERWISE, PROVIDE 120 V, SINGLE PHASE, 15 AMP, THREE WIRE
(GROUNDED) WITH 1/2" CONDUIT.

- 12 -

--------------------------------------------------------------------------------




EXHIBIT E-2
CONTRACTOR RULES AND REGULATIONS

          1.      All contractors, subcontractors, and materialmen (“Contractor
Parties”) will check in and out with Building management.

          2.       All Contractor Parties will be appropriately dressed to work
in an office environment: shirts with sleeves (T-shirts with company name are
acceptable), pants (no shorts), work shoes with socks, and whatever other
clothing as may be appropriate. No torn or worn-out clothing is permitted.
Contractor Parties will display a courteous demeanor towards tenants, customers,
visitors and general public. No Contractor Parties shall remain in the Building
after work hours.

           3.      All Contractor Parties shall clean the job site after meals
are eaten. Alcoholic beverages and drugs are not to be brought into, or consumed
in the Building. Personnel appearing to be under the influence of either
alcoholic beverages or drugs will not be allowed into the Building.

          4.       Parking for all personnel must be arranged prior to
commencement of work, and will be provided in designated areas only. Vehicles in
unapproved areas will be subject to citation and towing without notice. Any
parking charges are the sole responsibility of the Contractor Parties.

          5.      Access to the Building shall be by freight elevator only.

          6.      Delivery of materials, use of loading dock, freight and
passenger elevators must be scheduled with Landlord prior to receipt of
materials.

          Delivery Dock Hours:           Monday – Friday 7:00 A.M. to 5:00 P.M.

          Freight Elevator Hours:        Monday – Friday 7:00 A.M. to 5:00 P.M.

          Other hours of access are available with prior arrangement.

          7.      All Contractor Parties shall maintain the condition of docks,
elevators and corridors used.

          8.      All materials are to be stored at the job site or in
designated storage areas. No materials are to be stored in corridors or in
public areas. Landlord may provide minimum secured storage for materials with
prior arrangement.

          9.      Contractor Parties must arrange access to areas other than job
site at least 24 hours in advance.

          10.     All work areas are to be visually and materially protected
from the tenants and general public. If required by Landlord, the job site shall
be sealed off from the balance of the adjoining space so as to minimize the
disbursement of dirt, debris and noise.

          11.     Radios or other excessive noise are not permitted.

          12.     The use of toxic materials or odor-causing liquids must be
scheduled with Landlord in advance and prior notice must be given to the tenants
adjacent to the job site.

          13.     All non-job site areas are to be kept clean and dust free. No
material residue shall be tracked through corridors or public areas.

          14.     Contractor Parties shall ensure the job site is left clean and
secure at the completion of each work day. Trash and excess materials shall (a)
not remain on, in, or at the job site; (b) be disposed of in bins or by truck
promptly; (c) not be staged in storage at the job site in any public or adjacent
areas; and (d) shall not be disposed of the building’s trash receptacles.

- 1 -

--------------------------------------------------------------------------------




EXHIBIT F - BUILDING SERVICES

          Subject to all Laws applicable thereto and the Rules and Regulations,
Landlord agrees to furnish the following services in a manner that such services
are customarily furnished to comparable projects in the area:

          1.     Electrical power for normal general office use, as determined
by Landlord.

          2.     Heating, ventilation, and air-conditioning (“HVAC”), when
necessary for normal comfort for normal office use of the Premises during
Business Hours. If Tenant desires HVAC at any other time, Landlord shall use
reasonable efforts to furnish such service upon reasonable notice from Tenant,
and Tenant shall pay Landlord’s standard charges therefor on demand.

          3.     City water from the regular Building outlets for drinking,
lavatory and toilet purposes.

          4.     Maintenance of the Common Areas.

          5.     Non-exclusive automatic passenger elevator service, provided
that the number of elevators available after Business Hours may be limited as
Landlord deems reasonably necessary.

          6.     Replacement for building standard lights bulbs. Tenant shall
bear the cost of replacement of non standard bulbs, and all fixtures, starters
and ballasts within the Premises.

          7.     Restroom supplies.

          8.     Janitorial services five (5) days per week, except for
Holidays, in and about the Premises and window washing services in a manner
consistent with other comparable buildings in the vicinity of the Building.

          9.     Landlord may, from time to time, provide such on-premises
courtesy personnel (who will not necessarily have any responsibilities for any
security), the cost of which shall be an Operating Cost hereunder; but Landlord
makes no representation or warranty, written or oral, express or implied, that
any security will be provided to the Project, or if provided, what the level of
that security may be. Landlord does not guarantee any level of security and is
released from any responsibility for any claims based upon assertions that
Landlord failed to provide adequate security to the Project, the Premises, or
otherwise.

“Business Hours” shall mean Monday through Friday, from 8:00 a.m. to 6:00 p.m.
and Saturdays from 8:00 a.m. to 12:00 p.m., excluding Holidays.

- 1 -

--------------------------------------------------------------------------------




EXHIBIT G - RULES AND REGULATIONS

          1.      The Common Areas shall not be obstructed by any of the tenants
or used by them for any purpose other than for ingress to and egress from their
respective premises. The Common Areas are not for the general public, and
Landlord shall in all cases retain the right to control and prevent access
thereto of all persons whose presence in the judgment of Landlord would be
prejudicial to the safety, character, reputation, and interest of the Building
and its tenants; provided that nothing herein contained shall be construed to
prevent such access to persons with whom any tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal
activities. If the responsibility for the HVAC system is not a tenant’s, no
tenant and no employee or invitee of any tenant shall go upon the roof of the
Building except in the case of maintenance of the HVAC system.

          2.     The Premises shall not be used for the storage of merchandise
held for sale to the general public or for lodging. No cooking shall be done or
permitted on the Premises except that private use by Tenant of approved
microwave ovens, equipment for brewing coffee, tea, hot chocolate, and similar
beverages shall be permitted, provided that such use is in accordance with all
Laws.

          3.     No tenant shall employ any person or persons other than the
janitor of Landlord for the purpose of cleaning its Premises unless otherwise
agreed to by Landlord in writing. Except with the consent of Landlord, no person
or persons other than those approved by Landlord shall be permitted to enter the
Building for the purpose of cleaning the same. No tenant shall cause any
unnecessary labor by reason of such tenant’s carelessness or indifference in the
preservation of good order and cleanliness. Tenant shall promptly notify
Landlord of any carpet or wall stains requiring attention. Janitor service will
not be furnished on nights when rooms are occupied after 6:00 p.m. unless, by
agreement in writing, service is extended to a later hour for specifically
designated rooms.

          4.      Landlord, will furnish each tenant free of charge with two (2)
keys to each door provided in the premises by Landlord. Landlord may make a
reasonable charge for additional keys. No tenant shall have any such keys
copied. No tenant shall alter any lock or install a new or additional lock or
any bolt on any door of its premises. Each tenant upon the termination of its
lease shall deliver to Landlord all keys to doors in the Building. Should Tenant
install a locking system that requires a code, such code shall be provided to
Landlord in writing, and all subsequent changes to the code will be provided in
writing twenty-four (24) hours prior to such change taking place.

          5.      Landlord shall designate appropriate entrances for deliveries
or other movement to or from the premises of equipment, materials, supplies,
furniture, or other property, and Tenant shall not use any other entrances for
such purposes. Landlord must have approved all means or methods used to move
equipment, materials, supplies, furniture, or other property in or out of the
Building prior to any such movement. Landlord will not be responsible for loss
of or damage to any such property from any cause, and all damage done to the
Building by moving or maintaining such property shall be repaired at the expense
of Tenant. Tenant shall move all freight, supplies, furniture, fixtures, and
other personal property only at such times as Landlord may designate. Unattended
vehicles will be towed at the vehicle owner’s expense.

          6.      No tenant shall use any method of heating or ventilation or
air conditioning other than that supplied by Landlord.

          7.     No animals (except for seeing eye dogs) shall be brought or
kept in the Premises or the Building.

          8.      Landlord shall in no case be liable for damages for any error
with regard to the admission to or exclusion from the Building of any person in
the case of invasion, mob, riot, public excitement, or other circumstances
rendering such action advisable in Landlord’s opinion. Landlord reserves the
right to prevent access to the Building during the continuance of the same by
such action as Landlord may deem appropriate, including closing doors.

          9.     No curtains, draperies, blinds, shutters, shades, screens, or
other coverings, hangings, or decorations shall be attached to, hung, or placed
in, or used in connection with, any window of the Building without the prior
consent of Landlord. Such items shall be installed on the office side of
Landlord’s standard window covering and shall in no way be visible from the
exterior of the Building. Tenant shall keep window coverings closed when the
effect of sunlight (or the lack thereof) would impose unnecessary loads on the
Building’s heating or air condition systems.

          10.      Tenant shall ensure that the doors of the Premises are closed
and locked and that all water faucets, water apparatus, and utilities are shut
off before Tenant or Tenant’s employees leave the Premises so as to prevent
waste or damage; and for any default or carelessness in this regard, Tenant
shall make good all injuries sustained by other tenants or

- 1 -

--------------------------------------------------------------------------------




occupants of the Building or Landlord. On multiple-tenancy floors, all tenants
shall keep the doors to the Building corridors closed at all times except for
ingress and egress.

          11.     The toilet rooms, toilets, urinals, wash bowls, and other
apparatus shall not be used for any purpose other than that for which they are
constructed, no foreign substance of any kind whatsoever shall be thrown
therein, and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the tenants who, or whose employees or
invitee, shall have caused it.

          12.      Except with the prior consent of Landlord, no tenant shall
sell at retail newspapers, magazines, periodicals, theater or travel tickets, or
any other goods or merchandise to the general public in or on the Premises, nor
shall any tenant carry on or permit any employee or other person to carry on the
business of stenography, typewriting, printing, or photocopying or any similar
business in or from the Premises for the service or accommodation of occupants
of any other portion of the Building; nor shall the premises of any tenant be
used for manufacturing of any kind, or any business or activity other than that
specifically provided for in such tenant’s lease.

          13.      No tenant shall install any radio or television antenna,
loudspeaker, or other device on the roof or exterior walls of the Building
without prior consent of Landlord. No TV or radio or recorder shall be played in
such a manner as to cause a nuisance to any other tenant.

          14.      There shall not be used in any space, or in the public halls
of the Building, either by any tenant or others, any hand trucks except those
equipped with rubber tires and side guards or such other material handling
equipment as Landlord may approve. No other vehicles of any kind shall be
brought by any tenant into the Building or kept in or about its premises.

          15.      Each tenant shall store all its trash and garbage within its
premises. No material shall be placed in the hallways or in the trash boxes or
receptacles if such material is of such nature that it may not be disposed of in
the ordinary and customary manner of removing and disposing of office building
trash and garbage in the locale without being in violation of any law or
ordinance governing such disposal. All garbage and refuse disposal shall be made
only through entryways provided for such purposes and at such times as Landlord
shall designate.

          16.      Canvassing, soliciting, distribution of handbills, or any
other written material and peddling in the Building are prohibited, and each
tenant shall cooperate to prevent the same.

          17.      Except in a case of emergency, the requirements of tenants
will be attended to only upon application in writing at the office of the
Building or by facsimile transmitted to the office of the Building manager.
Employees of Landlord shall not perform any work or do anything outside of their
regular duties unless under special instructions from Landlord.

          18.      Tenant shall not occupy the Building or permit any portion of
the Building to be occupied for the manufacture, distribution, or direct sale of
liquor, narcotics, or tobacco in any form, or as a medical office, barber shop,
manicure shop, music or dance studio, or employment agency. Tenant shall not
conduct in or about the Building any auction, public or private, without the
prior written approval Landlord.

          19.      Tenant shall not use in the Building any machines, other than
standard office machines, such as typewriters, calculators, desktop computers,
copying machines, and similar machines, without the prior written approval of
Landlord. All office equipment and any other device of any electrical or
mechanical nature shall be placed by Tenant in the Premises in settings approved
by Landlord, so as to absorb or prevent any vibration, noise, or annoyance.
Tenant shall not cause improper noises, vibrations, or odors within the
Building.

          20.      Tenant shall not enter the mechanical rooms, air conditioning
rooms, electrical closets, janitorial closets, or similar areas or go upon the
roof of the Building without the prior consent of Landlord.

          21.      Tenant shall not mark, paint, drill into, cut, string wires
within, or in any way deface any part of the Building, without the prior consent
of Landlord, and as Landlord may direct.

          22.      Tenant will not place objects on window sills or otherwise
obstruct the exterior wall window covering.

- 2 -

--------------------------------------------------------------------------------




          23.      Tenant will keep all doors opening to the exterior of the
Building, all fire doors, and all smoke doors closed at all times.

          24.      Tenant shall not obstruct, alter, or in any way impair the
efficient operation of Landlord’s heating, ventilating, electrical, fire,
safety, or lighting systems, nor shall Tenant tamper with or change the setting
of any thermostat or temperature control valves in the Building.

          25.      If Tenant uses the Premises after regular business hours or
on non-business days Tenant shall lock any entrance doors to the Building or to
the Premises used by Tenant immediately after using such doors.

          26.      Tenant shall not use any portion of the Premises for lodging.

          27.      Landlord reserves the right to exclude or expel from the
Building any person who, in the judgment of Landlord is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these rules and regulations.

          28.      Tenant shall not park or attach any bicycle or motor driven
cycle on or to any part of the Premises or Building.

          29.      Tenant shall not install any artwork that could give an
artist or any other party a right under applicable Law to prevent removal of the
same.

          30.      This is a non-smoking facility. Smoking is prohibited within
the confines of the building in all public areas, which includes interior common
area hallways and restrooms.

          31.      Provided Landlord acts in good faith pursuant to sound
operating procedures, Landlord may waive any one or more of these Rules and
Regulations for the benefit of any particular tenant or tenants, but no such
waiver by Landlord shall be construed as a waiver of such Rules and Regulations
in favor of any other tenant or tenants, nor prevent Landlord from thereafter
enforcing any such Rules and Regulations against any or all of the tenants of
the Building.

          32.      These Rules and Regulations are in addition to, and shall not
be construed to in any way modify or amend, in whole or in part, the agreements,
covenants, conditions, and provisions of any lease of premises in the Building.

          33.      Landlord reserves the right to modify the foregoing and
promulgate such other rules and regulations as Landlord may from time to time
decide are needed for the safety, care, or cleanliness of the Building, for the
preservation of good order therein, or as changed conditions or particular
circumstances may require.

- 3 -

--------------------------------------------------------------------------------




EXHIBIT H – PARKING AGREEMENT

          Tenant shall be provided the number of non-exclusive parking spaces as
set forth on the Lease Summary, in such areas or spaces Landlord shall determine
from time to time (the “Non-exclusive Parking”). The Non-exclusive Parking shall
be available for use by Tenant on a “non-reserved” and “space available” basis
during Business Hours.

          During the initial Term, the monthly rate per vehicle for any parking
spaces granted Tenant shall be as set out on the Lease Summary, but subject to
adjustment as of January 1 of each calendar year of the Term to the then
prevailing rate generally charged for such parking.

          The parking rates charged by Landlord for Tenant’s parking passes
shall be exclusive of any parking tax or other charges imposed by governmental
authorities in connection with the use of such parking, which taxes and/or
charges shall be paid directly by Tenant or the parking users, or, if directly
imposed against Landlord, Tenant shall reimburse Landlord for all such taxes
and/or charges concurrent with its payment of the parking rates described
herein.

          Tenant’s use of the parking areas serving the Building shall be
subject to the following:

          1.      Parking shall not be permitted for Tenant or its employees in
the Project over and above the number of spaces designated on the Lease Summary.

          2.      All parking areas shall be under the control of Landlord, and
Tenant agrees that all Tenant Related Parties shall conform to such reasonable
written parking regulations, conditions and provisions as may from time to time
be prescribed by Landlord, provided the same do not increase Tenant’s
obligations or decrease Tenant’s rights.

          3.      If Tenant is not permitted to utilize any parking space in the
parking areas at any time through no direct intentional act of Landlord, such
facts shall never be deemed to be a default by Landlord so as to permit Tenant
to terminate this Lease (either in whole or in part) or pursue other remedies.
Provided, however, so long as Tenant is not able to utilize any such parking
space (for reasons other than as a result of the negligence of any Tenant
Related Party), Tenant’s obligation to pay rental for any such parking space
that is not provided shall be abated for so long as Tenant does not have the use
of such parking space. Such abatement shall constitute full settlement of all
claims that Tenant might otherwise have against Landlord by reason of such
failure or inability to provide Tenant with such parking space. Landlord agrees
to use reasonable efforts to provide alternate parking for use by Tenant in
reasonable proximity to the Building. Landlord shall not be responsible for
enforcing Tenant’s parking rights against any third parties.

          4.      Restricted and unrestricted parking areas shall include only
those areas designated by Landlord as such.

          5.      Landlord will be entitled to utilize whatever access device
Landlord deems necessary (including but not limited to the issuance of parking
stickers or access cards) to assure that only those persons contracting for the
use of spaces in the parking areas are using the parking spaces therein. In the
event any Tenant Related Parties wrongfully park in any parking spaces, Landlord
will be entitled and is hereby authorized to impose upon Tenant a penalty of
$25.00 for each such occurrence. Tenant hereby agrees to pay all amounts
becoming due hereunder as Additional Rent upon demand therefor, and the failure
to pay any such amount will additionally be deemed a Default.

          6.      All vehicles are to be currently licensed, in good operating
condition, parked for business purposes having to do with Tenant’s business
operated in the Premises, parked within designated parking spaces, one (1)
vehicle to each space. No vehicle shall be parked as a “billboard” vehicle in
the parking lot. Any vehicle parked improperly may be towed away. Any Tenant
Related Parties who do not operate or park their vehicles as required shall
subject the vehicle to being towed at the expense of the owner or driver.
Landlord may place a “boot” on the vehicle to immobilize it and may levy a
charge of $50.00 to remove the “boot.” Tenant shall indemnify, hold and save
harmless Landlord of any liability arising from the towing or booting of any
unauthorized vehicles.

          7.      Tenant acknowledges and agrees that Landlord may, without
incurring any liability to Tenant and without any abatement of Rent under this
Lease, from time to time, close-off or restrict access to the parking area, or
relocate Tenant’s parking spaces to other parking areas within a reasonable
distance of the Premises, for purposes of permitting or facilitating any such
construction, alteration or improvements with respect to the parking area or to
accommodate or facilitate renovation, alteration, construction or other
modification of other improvements or structures located on the Property.

- 1 -

--------------------------------------------------------------------------------




          8.      Landlord may delegate its responsibilities hereunder to a
parking operator in which case such parking operator shall have all the rights
of control attributed hereby to the Landlord.

- 2 -

--------------------------------------------------------------------------------